Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
There are no comments.
(The Minutes were approved)
Mr van Orden has the floor for a point of order.
Mr President, I should like to draw your attention to the continuing deterioration of the situation in Zimbabwe. Last Friday Zimbabwean ministers had a meeting with EU representatives and they have been asked to write a letter or a report by tomorrow on improvements in the situation in Zimbabwe. In fact, over the last week things have continued to deteriorate. It is very important that the international community should show that it really means business by bringing Mugabe's regime in Zimbabwe to task. We need to be preparing smart sanctions now.
I urge you to ensure that the Council and the Commission take a uniformly tough line on Zimbabwe before it is too late. Presidential elections will be held there on 9 March and time is running out.
Thank you very much, Mr Van Orden, we take note of your words and we shall communicate them to the Presidency.
Mr MacCormick has the floor for another point of order.
Mr President, I should like to take up a point Mrs McKenna raised yesterday concerning electronic voting and the secret ballot. It is unhappily the case that the secret ballot arrangement by electronic voting is imperfect at the moment. It is imperfect because, even when one uses the device mentioned by Mrs Jackson yesterday of a paper to cover the screen, it is easy for one's colleagues behind and beside to see how one voted. When a secret ballot is important, Members should be protected from peer-group pressure.
I would therefore like you to refer to the Bureau the question of whether the electronic voting system can be improved in order to really function as a secret ballot and protect Members from those pressures from which they ought to be protected.
Thank you Mr MacCormick, it is not necessary to communicate this request to the Bureau, since it already began to study this issue yesterday. There are other possibilities. It is not that your consideration is irrelevant and we perfectly understand your political interest, but on the basis of our experience yesterday, which was the first under this system, the services are examining how to resolve this issue. I, as the person responsible - for the moment, since the allocation of posts in the Bureau has still not been decided and I still have my former responsibilities in relation to buildings -, received a proposal yesterday afternoon which related to this.
I therefore imagine that the Bureau will be able to resolve this issue soon, with the help of the Quaestors.
Mr Sumberg has the floor for a point of order. I would ask you not to spend too long on points of order.
Mr President, on a point of order. May I ask you to ask the President of this Parliament to note that a vote took place here yesterday for a full inquiry into foot-and-mouth disease in the United Kingdom. The vote for that was carried because the British Labour Government refused my constituents an inquiry into that terrible disease. In this Parliament yesterday the British Socialists ...
(The President cut the speaker off)
Mr Sumberg, please, this is not a point of order. I know that you have the right to try to take advantage the opportunities granted you in accordance with the Rules of Procedure, but it was not a point of order. Thank you.
Future of the common fisheries policy
The next item is the report (A5-0470/2001) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on the Commission White Paper on the future of the common fisheries policy [COM(2001) 135 - C5-0261/2001 - 2001/2115(COS)]
Ladies and gentlemen, I regret to inform you that Mr Fischler, the Commissioner responsible for the issues dealt with in the three reports on this morning' s agenda, is ill. He was in Strasbourg yesterday, and he is still in Strasbourg at the moment, but he will not be able to take part in these debates. I must therefore ask you to forgive the Commission' s absence. I believe that we cannot paralyse debates, but that we should go ahead. The Commission will be represented here by the top officials responsible but not by the Commissioner, who will not be able to participate. On the other hand, the Council, which is not present either, has not apologised for its absence. I believe that we must move ahead with our agenda.
On behalf of the House, I would like to wish Mr Fischler a speedy recovery.
Mr Varela Suanzes-Carpegna, chairman of the Committee on Fisheries, has the floor.
Mr President, I would like to point out, in support of what you have said, firstly, that Mr Fischler had informed me that he was unwell and was therefore not able to be here with us today.
I must say that Mr Fischler has always attended other debates. Since he is unwell, a case of force majeure, we must of course simply reiterate the President' s wishes for his speedy recovery.
I think we must go ahead with this debate since we have already spent a lot of time preparing the reports scheduled for today, essentially the Miguélez report. These are very important issues and we have managed to have them debated during this January part-session, which was difficult since there were institutional aspects to be resolved. And furthermore, we are holding the debate on a Thursday, which is not usual for fisheries, and the reports will be voted on on a Thursday morning.
Therefore, as chairman of the committee, I would request that we go ahead with the debate despite the fact that the Commissioner is not present and that we send him our best wishes for a speedy recovery.
Mr President, before the fisheries debate in which I too will be taking part, I would draw your attention to the fact that this afternoon' s agenda features the Stauner report on the Community action programme Leonardo da Vinci. I understand that further research is being carried out, as a result of which it would probably not be wise to vote on it at 5 p.m. today. I would ask you to consider, together with rapporteur Stauner, whether this topic is ready for a vote today. I have a feeling that it is not.
Mr Meijer, the question of procedure which you raise is certainly feasible. The vote is scheduled for this afternoon, if the debate is closed. If we have finished with the report which you have referred to, by Mrs Stauner, in accordance with the agenda, the vote is scheduled for 5.00 p.m.
I would be grateful if we did not hold up this debate any longer.
Furthermore, Commissioner Vitorino has informed us that he is on his way to Strasbourg, but it will be difficult for him to get here before the vote. But if necessary, Mr Varela, Commissioner Vitorino could express the opinion of the Commission, which it has sent us in writing, before the vote, if you think it is essential.
Mr President, ladies and gentlemen, what we are going to vote on today is clearly not the Miguélez report. For obvious reasons: the Committee on Fisheries, by accepting the majority of the amendments to my report, and myself, by reaching a compromise on certain points with some of the Members presenting amendments, have made significant modifications to the initial text.
This text is, therefore, a synthesis of the various positions held in this Parliament in relation to the reform of the CFP, and when it comes to evaluating it there will be certain people who consider that the glass is half full and others that the glass is half empty. In any event, I believe that the report contains a sufficient number of positive elements in comparison with the current CFP for me, as rapporteur, to request that this House vote in favour of it.
I must say that in the Committee on Fisheries there has been more agreement on the shortcomings of the current CFP than on identifying concrete proposals for its reform. Nevertheless, I believe that it contains sufficient positive elements to lay the foundations for a future CFP.
The greatest difficulty has been in reconciling the various interests: those of the companies, in order to allow them to be economically viable, those of the preservation of resources and social and economic measures which are able to defend an activity largely based in the least developed regions, outermost regions and Objective 1 regions. The European Commission should be able to show sufficient political intelligence to reconcile these three aspects, above all because the failure of any one of them would lead to the failure of the other two.
We are concerned about the existing contradiction between the highly critical analysis carried out by the Commission of the current CFP, which is shared by the European Parliament, and the subsequent proposals for reform, presented in the Green Paper, which are hardly innovative. The Green Paper opts for little change, or 'more of the same' , which pleases nobody.
The report I am presenting is clear when it comes to defining the fundamental objective of the common fisheries policy: balancing the viability of a strategic European Union economic sector - which contributes to our food supply and is vital for employment and the economic and social cohesion of the outermost regions of the Union - with the maintenance of sustainable marine eco-systems.
With regard to the conservation and management of resources, the Committee on Fisheries asks for TACs to be set by means of rational and transparent measures, incorporating scientific opinions and data from the sector' s professionals, especially since they will be set on a multiannual and multi-species basis. It asks for an end to the incoherences between the current CFP and the single market, demanding that areas of restricted fishing, either closed seasons, boxes or restricted access, be based on scientific criteria for the protection of resources. In fact, as the report indicates, the current CFP entails a derogation from the principle of equal access and, in the absence of a Council decision, this derogation will end on 31 December 2002. The CFP is obliged to respect the fundamental principles contained in the Treaty, including, ladies and gentlemen, the principle of equal treatment.
Relative stability requires a new analysis, as the report states, of the communities which are highly dependent on fishing, which considers the evolution in the Community over the last 25 years. This analysis is essential to the review of the CFP.
The Committee on Fisheries has also rejected the extension of the exclusive access zone beyond the current range of 6-12 miles.
With regard to the fleet, the report makes its point clearly by pointing out that the Multiannual Guidance Programmes (MAGPs) have not produced the desired results, largely as a result of the lack of will of certain Member States to implement them correctly. The reduction of the fleet is a socio-economic sacrifice which, in order to be understood and accepted by the fisheries sector, must be carried out in a balanced fashion in all Member States and also receive sufficient Community financial support. The Community must continue to contribute to the modernisation of the fleet, by means of structural measures, strengthening the aspects relating to safety and living conditions on board, without this involving any increase in fishing effort. It is therefore necessary to continue with the structural aid.
With regard to inspection and control, we recognise that the operation of monitoring and control mechanisms is unsatisfactory. We believe that all the efforts aimed at conserving resources are destined for failure if we do not have a harmonised European system with a high degree of conformity within the sector. It is necessary to extend the competences of the Community inspectors and establish a single penalty system.
With regard to international relations, the Community must deal with them decisively, relating them to the European Union' s foreign policy. From the point of view of fisheries, the Union' s international relations must be seen from a primarily commercial point of view, with a view to achieving fishing opportunities for our fleet. The fisheries agreements constitute and will continue to constitute an essential element of the new CFP. To this end, it is necessary to create a uniform strategy in the reaching of international agreements, in such a way that the professionals are subject to the same conditions in terms of fishing opportunities, the payment of charges, licences and the using of surplus quotas.
The European Union' s commercial relations and policy on markets must combine the respect for the principle of Community preference with a reduction in tariffs together with the establishment of a list of sensitive products, giving the processing industry access to the supply of raw materials.
As for the social aspects, they were completely absent from the Green Paper. We ask the Commission to fully incorporate these economic and social measures, which are necessary in order to ensure the economic and social cohesion of the regions dependent on fishing. The fisheries sector is characterised by tough working conditions and a lack of collective agreements, which makes it necessary to increase social dialogue.
To end, within the time allotted to me by my group, I would like to express my regret at the elements that have been lost during these long months of parliamentary negotiation, in particular two points: a Community fleet which can operate under a single flag and a single body of Community inspectors. I regret that the European Parliament, on this occasion, is not the innovative and pioneering institution which all we Members wish it to be. In terms of fisheries we are decades behind in relation to the European project, but just as we now have euros in our pockets and our skies are watched over by Eurocontrol, sooner or later the European flag will fly on our fishing vessels.
Mr President, I have changed my usual seat in the Chamber.
Today, I am speaking on behalf of the Committee on Development and Cooperation. The Committee on Development has made a number of fundamental comments on the fisheries policy in relation to the development policy.
First of all, the Committee notes that the European Union is one of the world' s most important fishing entities and we must be aware of this. Furthermore, the EU' s market is so vast that over half the fish consumed is either caught by the EU' s fleet outside Community waters or else imported, much of it from developing countries. One can therefore understand that the common fisheries policy can have quite a considerable impact on developing countries.
The Committee on Development believes that the European Union must ensure its common fisheries policy is consistent with its policy on development and cooperation. This is obviously essential because it cannot simply shift the problems of the European fisheries sector to other areas. And, as we know, these problems are numerous; for example, we have excess fleet capacity, overexploited resources, declining employment and a largely degraded marine environment. Therefore, to shift these problems to other areas of the world is not acceptable and is not an intelligent, long-term policy.
We also believe that the fisheries agreements, which are one of the crucial elements of the common fisheries policy, must not only be based on this first principle, but also upon reliable scientific assessments of the status of fish stocks and on the impact of fishing on target species, in particular. As the main rapporteur said, scientific assessments are clearly necessary. If we do not have them, which is, unfortunately, often the case in developing countries, we should adopt the precautionary principle so as to avoid the over-exploitation of resources.
The final point that I would like to make is that we must ensure adequate protection for coastal fishing communities in third countries and thus guarantee their food safety.
. (ES) Mr President, since we had no choice, the Committee on the Environment decided, with one abstention and a large majority in favour, that only the balance of the marine ecosystem - as other Members have said - is going to guarantee employment in fishing in the future, and the fleet ought to be brought into line with the existing resources. As the rapporteur said, we must overcome the failure of the current CFP. All of us who live in coastal regions know that biological rest periods, prohibited areas, dimensions of nets, TACs, etc. do not improve the situation and that the proposal made in the Green Paper does not go any way towards improving it.
We in the Committee on the Environment believe that we must take action on sources of pollution, of which there are many - industrial pollution, huge pressure from tourism, which we in our country understand very well - action on special ecosystems such as those which we have in our country, like the estuaries, action on oil refineries and other plants which act in opposition to what we want to see.
We need social, environmental and economic indicators that guarantee that actions are effective, as well as accompanying social measures and incentives aimed at sustainable fishing practices, such as the small-scale fishing which takes place on our nearest coasts. We must respect the cautionary principle, which is well defined in the code of conduct of the FAO and in the United Nations agreement.
We must increase consumer confidence by acting not only on traditional fishing, but also on aquaculture. There must also be information and increased awareness, as well as the participation of the citizens and the sectors involved so that the measures to be adopted in those sectors may be successful, as well as the participation of local and regional authorities. And control and monitoring - as the rapporteur said - of the measures adopted, because otherwise there will be inequality between the various countries.
Mr President, in our view, we must not forget that greater fleet capacity does not guarantee employment. Employment has fallen by 19% in the productive sector and by 10% over recent years in the processing sector. We must therefore act to eliminate this contradiction.
Mr President, I, too, wish Mr Fischler a speedy recovery and am also in favour of us not deferring this morning's debate. The subject is simply too important. Getting this report, with its 400 amendments, through the committee was a really tough business. The large number of amendments was certainly not attributable to the involvement of Mrs Miguélez Ramos, whom I respect as a colleague and who has done exemplary work in producing a balanced report, and I would like to thank her once again for this.
Some will mock and ask themselves what all this expense is for, but I cannot emphasise enough what significance this report has for the future of fisheries in Europe. A common fisheries policy has been in place for just about twenty years, with all their highs and lows. Fisheries swam through many a trough. Brussels cannot be made to bear all the responsibility for that, however. On the contrary, not every Member State and not everyone in the fishing industry is pulling their weight, and it is for that reason that the CFP has not fully met the high demands made of it. This year, we are at a crossroads in the truest sense of the word. In which direction do we want Europe's common fisheries policy to go in future? I can assure you that Parliament's recommendations will fall on good soil at the Commission, as this cooperation between the institutions in the interests of Europe's fisheries, and for their benefit, must be carried on, and it will be. Now that the Commission knows what this report recommends, it can submit its reform proposals, which we await with eager anticipation, and so I hope there will be a large majority.
One thing, though, must be clear. This will be a voyage over a rough sea for, as I have said, there are massive challenges ahead. Let me briefly highlight a few things that I see as vital to Europe's future fisheries policy. Firstly, without fish, there will be no more fishing industry. This equation may be simple, but it is true. We must give even more attention to the maintenance of healthy stocks than we did previously, because only healthy marine eco-systems guarantee sustainable management with a future ahead of it. After all, we all - here in Parliament and out there on the coastline - want a viable fisheries sector, and one that is viable not only for today and possibly tomorrow, but for the decades yet to come.
Secondly, we know too little about how the marine eco-system is interlinked, and so there must be more intensive research. Thirdly, it is a fact that there are insufficient fish in European waters, and so we must also fish outside them, and to this end we need agreements with third states. These are expensive and are costing more and more; they will probably be too expensive as soon as tomorrow. We have to strike out on new pathways here, even if this will require greater involvement of those who directly profit. We owe this to our taxpayers. Time is passing too fast, not only the time I have to speak, but the time left to reform the CFP. Let us, by the end of this year, find a common and sustainable solution in the interests of our European fisheries.
Mr President, the review of the common fisheries policy gives us a chance to guide the future of fisheries in the European Union over the next ten years and we have to get this right. The CFP has not yet achieved what it set out to achieve, and that is a sustainable fisheries sector. Instead we have a situation where our fish stocks have been depleted and our seas polluted, while our technological capacity to fish has increased beyond recognition.
The cornerstone of the new CFP has to be environmental and economic sustainability. One way of achieving this is to recognise the CFP's regional dimension. We should increase industry involvement in fisheries management and conservation, allowing for an improvement of dialogue between fishermen and scientists. Sustainability means that we have to take the environmental dimension of fisheries management seriously. However, this has to be coupled with clearer procedures for responding quickly to conservation emergencies. We should retain the principle of relative stability, but also ensure greater effectiveness and consistency in the control and enforcement of EU requirements, while attempting to simplify the burden of control on fishermen.
As we know there are still weaknesses in inspection and control, and the inspection structure and coordinated approach must be welcomed. However, the use of uniform penalty procedures will require careful examination.
The area of fisheries agreements which Mr Lannoye talked about also needs to be reviewed. Development considerations, poverty reduction and environmental impact are key considerations. There have been many examples where local fishermen in some of the world's poorest areas can no longer fish. When they cannot fish, they do not eat. Reform is essential.
A lot has to be done in a very short time, but there is too much at stake for it to fail. I hope that this time next year, when we return for the first part-session in 2003, we will see a newly reformed CFP fit for the future.
Mr President, when it is normal practice to congratulate rapporteurs on their work, it is difficult to find appropriate words to use when something exceptional has been achieved. So I shall say simply that it is a tribute to the work of Mrs Miguélez Ramos that a report that attracted over 400 amendments at the committee stage has come to plenary with only 25 to be considered.
Before dealing with the nature of the substantive motion for a resolution, I want to touch briefly on the amendments by my own group. Amendments Nos 3, 4 and 5 look to the international level. Amendment No 3 seeks common definitions and methodology in respect of fisheries subsidies and fishing capacity and effort and the interrelationship between them. Amendments Nos 4 and 5 are designed to improve the monitoring both of the cost-effectiveness of fisheries agreements with third countries and of fishing activities conducted in the context thereof.
Amendment No 6 seeks only to soften the wording of recital H because of doubts that the CFP can actually guarantee those working in the sector living conditions comparable to those in other production sectors, although it should certainly assist in this respect.
Finally, Amendment No 7 wishes merely to add recreational sea angling to the areas to which, along with deep-sea and coastal fishing and aquaculture, separate attention needs to be given. We hope that these amendments will meet with the approval of the House.
More generally, we believe that the motion for a resolution has achieved a commendable balance between the demands of fishing as an economic activity and the need for conservation. In sustaining the principle of relative stability, and the six- to twelve-mile limit, it recognises the fragility of fisheries-dependent communities. In endorsing a move to multiannual and multi-species quotas, it promotes an approach to fisheries management that is better for the industry and the environment alike. It also addresses other issues of environmental concern, such as shark finning and the bycatch of citations. Further, it takes serious note of our responsibilities towards the developing world.
Another of the aspects dear to my own heart is the move towards establishing a far greater input into the decision-making process by fishermen, scientists and conservationists. I add, with a touch of pride, that this is an approach pioneered in my own constituency, with the involvement of organisations such as the Scottish Fisherman's Federation, The Shetland Oceans Alliance and the World Wildlife Fund.
The number of amendments at committee showed how many different and often conflicting views there can be where fisheries issues are concerned. The final report demonstrates just how well we in this House can manage to reconcile our differences. I hope that, as voted later today, it will remain something of which Parliament as a whole, the Committee on Fisheries in particular, and Mrs Miguélez Ramos, despite her modesty and her own personal reservations, can be justifiably proud.
Mr President, it is obvious to everyone that the fishing industry needs fish. Without fish there can be no fishing industry.
One of the biggest problems with the common fisheries policy over the past 20 years has been that several objectives have not been prioritised. This has created conflicts. The only way to ensure that the fishing industry has any kind of future is to put conservation at the top of the agenda. This is a prerequisite for the industry, not an obstacle that has to be overcome. Unless conservation is the number one priority, compromises with other objectives of the common fisheries policy, such as economic ones, will always lead to further erosion of stocks.
We have tabled an amendment which would set as a prime objective the need to ensure that fish stocks and other marine species remain abundant. Both the fishing industry and the Committee on Fisheries claim that they agree with the need to conserve stocks and protect the marine environment. The recent cuts in quotas for several stocks in the EU last month provide ample illustration of the need to make conservation of stocks the main priority.
Mr President, I think this is the first time in seven and a half years in this House that I have had to say publicly that my speech is very personal and does not echo the views of my group. There are other very legitimate opinions in the Group of the United European Left. But I warn you that it has been difficult to reach a position.
In any event, I would firstly like to thank Mrs Miguélez for her work. Initially, she presented a draft report which seemed to me to be perfectly balanced and which I believe should have served as a basis, with the contribution of all the members of the Committee on Fisheries and with the spirit of Mrs Miguélez, for supplementing what she presented to us. But 400 amendments were presented, the majority of which I believe were motivated by exclusively national positions, which do not contribute to the consolidation of a common policy, one of the few common policies, but quite the opposite.
Mrs Miguélez, after these 400 amendments, made a superhuman effort to present some new compromises. I withdrew. In this respect, I believe that she did good and even admirable work, but I believe that the final result, the 400 amendments, on which I do not believe we were very generous with her compromises in many respects, is not very coherent. There are strong contrasts, in some respects we go into many details and in others we hardly deal with the general issues. But, in any event, it is very important to me that I say this, and I will do so very frankly: there are amendments which, in my view, represent fundamental modifications to the Treaty, at a time when the implementation of the euro is strengthening the free movement of people. It also expresses the will to make progress with the common fisheries policy and strengthen it. Furthermore, one has the sensation that sometimes we are asking for nationalisation of controls of Community waters, while at the same time asking for Community controls in third country waters. And sometimes one has the feeling - excuse my frankness - that regionalisation is being used to talk about other things.
I am going to advise my group not to vote against the final result. I do not believe that Mrs Miguélez would deserve that and, in any event, I would repeat once again my spirit of cooperation and I thank you once again for your admirable efforts to achieve a balanced result which, in my view, has not been achieved.
Mr President, I am disappointed that the Commissioner is not here but I fully appreciate that he is ill and wish him well.
I should like to congratulate the rapporteur, Mrs Miguélez Ramos, for her work in producing this most important report after very extensive consultation. The whole purpose of the Green Paper on the common fisheries policy published in March of last year was to stimulate debate on the future of the common fisheries policy. It did indeed stimulate debate, particularly in my own country. The Commission called for thorough and urgent reform of the common fisheries policy. As a Member of Parliament representing a constituency in which many depend on the fishing industry, I share this view.
The debate and discussions generated by the Green Paper will be incorporated into the Commission's White Paper for consideration by the Council this year. I welcome the consultation process and can assure colleagues that in my Member State the authorities took care to carry out a broad and meaningful consultation. The marine minister set up a special review group in order to present a coherent response to all concerned. This is as it should be. Under the common fisheries policy, and indeed under other EU policies, there has been a tendency to make policy decisions without full consideration of the valuable views of those working and living in the sector concerned. Proposals and recommendations in response to the Green Paper on fisheries policy were produced by the Irish national strategy review group on the common fisheries policy, which was set up by the marine minister and included stakeholders. It is vitally important that they should be included at all times. No common fisheries policy or other policy can be successful unless the stakeholders play an important role in it.
No doubt the discussions this year in Council will be difficult. Important decisions have to be made in key areas, particularly the social and economic dimension of the common fisheries policy. It is my view, and one that I know is shared by many Members representing coastal regions, that the Green Paper does not address these aspects adequately. It takes little account of the importance of the fisheries sector in coastal regions where there is no alternative source of employment, be they in Ireland or elsewhere in the Community. There must be integration; with my country in mind, consideration must be given to fisheries policy, regional development policy, rural development policy and Objective 1 areas.
I welcome the frankness with which the Commission has spelled out the current state of European fisheries and many proposed changes, if implemented, would help to solve some of the current difficulties. A number of additional critical changes must be made to further strengthen the common fisheries policy. Greater involvement of fishermen and stakeholders in the management process is long overdue. Involving fishermen will do a great deal to improve the credibility of any future policy. Genuine regionalisation of management and control will greatly benefit the sector. I would urge the Commission to underpin the decentralisation process by creating a Europe-wide network of regional advisory committees.
Unless practical and feasible changes are made to the control system, fisheries policy will not have the confidence of fishermen and will certainly fail. My country has benefited greatly from membership of the European Union over the years. However, the fishing industry has paid too high a price in having to share its abundant fishing grounds off the west coast of Ireland with greedy neighbours. If there is a depletion of stocks it is not Irish fishermen but some greedy neighbours in other Member States who are responsible for it.
Mr President, in my country secret cabinet papers are released 30 years after the discussions to which they refer took place. As a result, over the last two years, previously secret papers on the negotiations leading up to Britain's entry to the then Common Market have been released and we have been able to see documents relating to the establishment of the common fisheries policy. It transpires from these documents that, at its inception, there was no legal basis for the CFP. Furthermore, ministers knew this; they were prepared to, and did, lie to the British public about this, despite the certain knowledge that the policy would be a disaster for the fishing industry, but fishermen were regarded as being politically expendable. They were sacrificed to ensure that the timetable for British entry was kept on track. Since then, the expected disaster has materialised in the form of tens of thousands of fishing and fishing-related jobs lost, financial losses approaching £1 bn for every year of the CFP and a fleet in terminal decline.
The CFP is also a disaster on a technical level. In a 1997 report the Parliamentary Research Service noted that the only examples of successful management systems were to be found in the Falkland Islands, Iceland, Namibia and New Zealand, where fisheries fall within a single jurisdiction. There is no example of a common fisheries policy ever working effectively, so the CFP is fatally flawed by virtue of the fact that it is a common policy.
To this Green Paper and the report by Mrs Miguélez Ramos, therefore, I and my party can respond that the CFP was built on lies and that technically it is a shambles. It represents all that is wrong with the European Union and we believe that it, like the EU, should be abolished with immediate effect - reform is not an option.
Mr President, I naturally wish Mr Fischler a speedy recovery and I would ask the officials present to give him a detailed account of our concerns. The new common fisheries policy is currently being prepared, and I would therefore like to draw the Commissioner' s attention to three crucial points.
First of all, it is imperative that the new common fisheries policy retain the system of TACs and quotas as its basis, as this is the best way of bringing catches into line with the status of fish stocks. These quotas must indeed become multiannual, particularly so that, as the Association du Grand Littoral Atlantique (AGLIA) has requested the Commission, we can avoid erratic fluctuations from one year to the next and enable fishermen to have a minimum of foresight, without which no human or economic activity is possible. Furthermore, these quotas must in no way become individual or transferable. Should this happen, we would witness an irreversible concentration and the extinction of sea life in most of our coastal regions. We continue to stand by our current system of the collective management of quotas by Member States and the professional fisheries organisations.
Secondly, the new common fisheries policy must stop using the brutal, unfair, costly and inefficient system of compulsory reductions in fleet capacity. The Commission is proposing to strengthen the existing mechanisms for fleet replacement. We are totally opposed to this. The fact that the Commission yesterday approved an excessive construction of trawler factories in Europe does not mean that it must, practically by making the same mistake again, make it impossible to undertake the essential modernisation of our non-industrial fleet, the need for which is, sadly, all too evident, particularly given the numerous tragic accidents that are caused due to the fact that the fleet working along the Atlantic coast is becoming out-dated.
The fleet must be managed with flexible and reversible instruments. In this connection, aid for modernisation, and most importantly, setting up aid for young people must certainly be maintained in the meantime.
Thirdly, the new common fisheries policy must establish a sustainable management system, integrating the skills, knowledge and expertise of professionals into the decision-making process. A number of recent examples, involving anchovies or hake, for instance, show that it is extremely dangerous to rely exclusively on estimates and on models drawn up by biologists to justify decisions that have particularly serious socio-economic consequences. In an area where resource assessment is an extremely complex matter, we must have every available source of information at our disposal.
I hope that these three concerns, which were greatly emphasised during the consultation process, will inspire the draft regulations that the Commissioner is due to present to us shortly. In comparison to the Green Paper, we still have a fair way to go and a great deal of effort must be made. We call upon the Commissioner to propose to us a new common fisheries policy, which is essentially forward-looking and no longer a pitiful stopgap measure, because we believe that fishing activities in all our maritime States lies at the heart of the development of coastal regions. We believe in the future of the fishing industry. We would like to have a common fisheries policy that also believes in the future of the fishing industry.
Mr President, ladies and gentlemen, I would also like - as others have done - to begin by acknowledging the work of our rapporteur, Mrs Miguélez Ramos, on an issue which was frankly difficult - as we all know - given the conflicting positions and interests in this field.
However, I regret the final result, because I believe it is not as satisfactory as we should have hoped. I therefore voted against the report in committee, which delivered a result - as you will remember - of 12 votes in favour, 6 against and 3 abstentions, amongst them the rapporteur herself.
Why do I consider the report to be unsatisfactory? Because I believe that, after more than 20 years of the so-called common fisheries policy - which is common only in name - and after 17 years of the transitional period of two Member States, Spain and Portugal, we should have made rather more progress in the communitisation of this policy and gone beyond what is proposed in the Miguélez Ramos report, which opts for the maintenance of the status quo. I shall refer to two key issues.
In my view, these two issues are: firstly, the distribution of fishing opportunities in Community waters between the Member States, maintaining relative stability, which is not a principle but a discriminatory mechanism by any reckoning; secondly, the complete refusal to test, even experimentally, new management systems which are producing wonderful results in the world and in the great fishing powers - such as Norway and Iceland - by means of transferable fishing rights, which we are flatly refusing to even to test.
I sincerely believe that with our internal market and our single currency it is unacceptable to exempt a whole economic sector, fisheries, from the advantages of the European Union, which are laid down in the Treaties, since it is an economic sector like any other and it is expected to play a strategic role in the future and many regions depend on it, many of them Objective 1 regions.
I believe that we can and must reach a greater consensus without harming other fishing communities - which must all be understood and defended - in order to update the issue, or, at least, to open up new possibilities, however slowly and gradually. I believe that we will have to carry on talking a lot over the coming months in our committee in order to find genuinely European compromise formulae.
Mr President, ladies and gentlemen, may I start by congratulating the rapporteur on the report which she has tabled before the House today on the future of the common fisheries policy. It was no easy task and I think that Mrs Miguélez has done a brilliant job. And if the outcome is not to everyone's liking, then it is we who are to blame, not the rapporteur.
The House has examined the problems of the common fisheries policy on numerous occasions in the past. This Commission communication is the first stage in the Commission's overall strategy to improve the CFP in the run up to reform. So at this stage we need to lay down a few basic principles and priorities for the future CFP.
First, we must ensure that the basic aim of the CFP is to develop the fisheries sector and guide fishing activities towards viable levels from both the economic and environmental point of view. Any other policy would be absurd. Secondly, we must ensure we have a more integrated policy at European level, a more harmonised CFP. The Commission should submit imaginative proposals which help advance European integration. We shall only be able to implement the single market in the fisheries sector if we have uniform joint management of resources for the benefit of a Community fleet.
Mr President, this Green Paper comes at a time when the EU is confronted with dwindling stocks, over-capacity and ineffective and over-centralised management. The review is an opportunity not only rectify shortcomings but also to preserve crucial provisions which are worthwhile and necessary for the survival of Europe's fragile fisheries-dependent communities. We must preserve the six- and twelve- mile zones at least. We must continue with special conservation areas like the Shetland Box and support historic fishing rights through the fundamental principle of relative stability.
The common goal of conserving stocks for future generations remains the most important objective of the CFP. It is imperative that the promotion of sustainable fisheries and the needs of fisheries-dependent communities are kept to the fore.
The report paves the way for decentralisation and the Commission must set out a comprehensive form of zonal management, delivered through zonal management committees. I stress the word "management". The fishing industry, the processors, the scientists and NGOs must all be actively involved and their expertise utilised to ensure that the new CFP ...
(The President cut the speaker off)
Mr President, this debate on the future of the common fisheries policy is the culmination of a major undertaking by the rapporteur, Mrs Miguélez Ramos, and by the Committee on Fisheries, which includes a visit to Portugal and a debate in Lisbon, in which I also had the opportunity to participate, with representatives of the various parties involved in this sector of strategic economic importance to the European Union. Of the preparatory work, I would also highlight the welcome given to some of the proposals that I tabled on this sector, which is crucial to food supply and essential for employment and for the economic and social cohesion of the Union' s outermost and coastal regions.
I would highlight, in particular, the position of rejecting any proposal to introduce a system of individual quotas or individual transferable quotas at EU level, which would amount to the privatisation of fishery resources and to the concentration/verticalisation of catches, which would have negative consequences at the socio-economic and environmental level, and I hope that Parliament will not change this decision.
I would also highlight the rejection of the Commission' s intention substantially to reduce structural aid in the fishing industry, bearing in mind the socio-economic difficulties facing the industry, and the idea that, in the light of past results, structural aid should be redistributed on a more equitable basis. I also wish to refer to the approval of the proposal to set up a specific Community programme to support small-scale coastal fishing and artisanal fishing, and to the need to ensure that the principle of Community preference is respected. I must also highlight the need to improve working conditions and the participation of fishermen in management and the need to maintain the existing system of exclusive access to the 6-12 mile coastal zone, which, nevertheless, I would like to see extended to 24 miles and, in the case of the outermost regions, to at least 50 miles. These are proposals which, regrettably, have not been adopted, which was also the fate of compensation for the canning industry and of flexibility with regard to annual revision of the multiannual TACs.
In any event, Mr President, despite the contradictions and some negative aspects, I feel that the report is generally to be welcomed and I wish to thank Mrs Miguélez Ramos for all her commitment to this work.
Mr President, I will concentrate on the EU' s agreements with the developing countries. The report contains a series of sound declarations of intent but, because in reality they have never been put into effect, the current fisheries agreements are neither an effective contribution to stepping up the fight against poverty nor of economic benefit to the developing countries. One of the world' s poorest countries, Mauritania, has just entered into a fisheries agreement with the EU. Experts have found that, if the resources are administered sensibly, fishing for cuttlefish alone can give Mauritania an income of USD 100 million per year. However, Mauritania cannot afford to develop its own fisheries and will therefore receive much less compensation from the EU which, with its overfishing, is in the process of eliminating the cuttlefish stock. Last year alone, moreover, 300 Mauritanian fishermen lost their lives because fishing conditions had become more dangerous. The EU takes from the poor and gives to the rich. Those are the deplorable facts.
Mr President, as other Members have already done, I would like to thank Mrs Miguélez Ramos for the truly exemplary way she has handled this extremely important, weighty, complicated, complex task, endeavouring to incorporate Members' views as far as possible.
That said, many speakers have reiterated that we are satisfied with the finished product. We cannot be entirely satisfied, but then that may have been inevitable. There are various issues which are as yet unresolved; these are the issues on which we and the Commission will have to work in the coming years, particularly over the next six months. We all know which issues remain unresolved. For my part, I would like to identify what might be called three criteria which, if applied, could enable us to find viable solutions to the individual issues.
Firstly, we must not take the line of imposing penalties. This approach too was the result of an excessive desire to educate, to make fishermen understand that if there are no fish they will not be able to continue to make a living. But that is in the natural order of things; it is common sense. The operators know that conserving fish stocks is the best way to preserve their jobs and they are therefore on our side.
Secondly, we need more imaginative solutions. For example, we have been pursuing the exclusive line of trying to reduce the fishing effort for years now and we know that that line does not yield results, so let us now try to find a different solution.
Thirdly, we need to be aware that we cannot have a common policy which all support if we do not involve the institutions, the operators and the territories. That is why we need regionalisation.
If we apply these three criteria, I believe it will be possible to find a viable solution to all the issues raised on which we are focusing, and that we will be able to produce a balanced proposal which combines a common policy with respect for the diversities and individual characteristics of each of our countries.
Mr President, we have set ourselves two objectives, namely to guarantee fishing activities along our coasts whilst also preserving the breeding of fish stocks. These two objectives are shared by all. We had to make a choice, as the rapporteur has, to either change the entire system, at the risk of destabilising everything or to adapt what we could. We chose the second proposal of the two, which was also my preferred option. Two principles should then be respected: firstly, that of access to waters - to the 6-12 mile coastal band, I believe - this is already provided, and secondly, the principle of relative stability, which was also taken into consideration. These two choices are fundamental and I hope that Parliament will ratify these.
I will mention three of the changes that we must make. I am convinced that it is better to place TACs and quotas at the heart of the common fisheries policy, as they offer the greatest guarantees, particularly if they are multiannual. The second change is if multiannual guidance programmes (MAGPs) are retained - and they should be - we must assess the consequences they have for the safety of fishermen. Last year, in Brittany alone, which is where I live in France, we lost 25 men at sea. I imagine that you have a similar situation where you live. This is a considerable number, and it is obviously unacceptable. I think that we must step up safety at sea and enable our fishermen to continue to build new boats. We must not allow fishing fleets to become out-dated because this increases risks at sea. My last point concerns penalties. A good regulation is one that is applied to all equally. Fishermen feel that, even when two identical mistakes are made, the penalties imposed are different. I think that the Commission must pay particular care and attention to these three changes.
Mr President, it is my view that Parliament should reject the Green Paper. This position is not reflected, however, in the report now under our consideration, which, despite containing some acceptable and praiseworthy aspects, has not been drawn up with the necessary energy to counteract the positions of the Commission. In the Green Paper, the Commission in fact refuses to consider fisheries as a normal economic sector, crucial to the economy of various maritime countries, such as Galicia, which I represent, and as a sector which must carry out its activities within the norms laid down in the Treaties, respecting, above all, the principles of sustainable development.
The Commission is upholding the privileges enjoyed by certain States by means of the discriminatory principle of relative stability; it does not propose an appropriate policy for fisheries agreements with third countries and even considers ending, in the medium term, structural funds for fleet renewal.
Mr President, in the past, the sea was regarded as an infinite source of food for man. Meanwhile, even those with an economic interest recognise the danger of the oceans being emptied of their fish stocks, not overnight, but gradually, because the young fish are increasingly given less of a chance of reaching adulthood and of procreating.
The rapporteur shares with many politicians the hope that it will be possible to combine sustained catch levels with a better protection of the natural balance. She is right to call for more consistent compliance with agreements, but that is only a short-term solution. Despite the fact that demand for fish continues to rise, a reduction in catch levels at sea will become inevitable. This is why replacement employment in coastal areas must be sought, as well as the protection of the Third World. This is in preference to highlighting the differences between countries with small, traditional ships that sail out all year round and countries with large, state-of-the-art ships which need to remain docked for part of the time. The fact that these two groups continue to blame each other for the depletion of stocks will - more than anything - serve as a good excuse for our not taking adequate action, and we shall not therefore solve the problem.
Mr President, the report on the future of the CFP must make a major contribution to the shape of this policy after 2002. I should therefore like to highlight six issues that I consider to be priorities. The first is that we safeguard the continuity of fishing for future generations, which will only be achieved by strengthening the policy of protecting resources and we must therefore take serious account of scientists' recommendations, the mesh-size of nets, the protection of juvenile fish and the reduction of discards. The second issue is to ensure that there is a balanced and flexible management of the quotas and of the TACs, thereby enabling quotas to be transferred from Member States that do not use them to those that need them. The sound implementation of the multiannual guidance plans, or of the instruments that come to replace them, seems crucial if we are to achieve this objective, and serious penalties must be imposed on those countries that do not comply. The third issue concerns the need to strengthen the international fisheries agreements component, and the European Union must negotiate new opportunities for its ship-owners. The fourth issue concerns the need to approach the fisheries sector with an awareness of its specific characteristics and this is why the principle of relative stability must be upheld. My fifth point is that we must strengthen the social dimension of the CFP, so as to provide fishermen with essential support for their survival. Lastly, we must pursue the structural policy of support for the sector with the aim of keeping the Community fleet permanently up-to-date and adapted to new circumstances.
I should like to thank Mrs Miguélez Ramos for all the commitment she has shown in her work. The end result is not ideal, but I hope that it will provide the basis for what is needed. I should like to end by conveying my best wishes to the Commissioner, Franz Fischler, and to take the opportunity to share a saying with him: "a good plate of cod in the Portuguese style and a good glass of red wine will cure the worst bout of flu" !
I would like to emphasise the points that must be considered to enable us genuinely to take the Mediterranean into account in the common fisheries policy.
We must introduce an integrated policy through genuine cooperation at international level, whilst striving hard not to give in to a lax attitude, which would have a detrimental effect on our work. This can be achieved by revising existing legislation, namely Regulation (EC) No 1626/94, and by adapting the regulation on minimum landing sizes, technical measures and fishing gear to each region.
We must also carry out in-depth research to enable us to develop an accurate idea as to the potential of anchovy, mackerel, blue-finned tunny and other fish; in other words, how much fishing effort can be supported by the various species. We can do this by paying greater attention to the members of the Mediterranean-specific industrial tribunals and by stepping up the activities of the Regional Fisheries Commission for the Mediterranean, which must be given effective jurisdiction and resources so that it can take action, both in terms of deep sea and inshore fishing.
I would like to thank our excellent rapporteur, Mrs Miguélez Ramos, as well as my colleagues, Mrs Langenhagen and Mrs McKenna, for visiting the Mediterranean coast, particularly Sète, Mèze and Port-la-Nouvelle, for supporting these proposals and for coming to find out what the situation is on the ground.
Mr President, I wish to begin by welcoming the report and congratulating the rapporteur. I think we all recognise the tremendous difficulty involved in coming forward with this report. There are probably things in it that not everyone likes. However, in the circumstances it is probably the best that could be achieved as we try to reform the CFP.
We have to ask ourselves what the European Union wants to achieve in reforming of the common fisheries policy. The one thing we can say for certain is that the present common fisheries policy is not one of the best-loved policies of the Union, and there is certainly no guarantee that future changes will endear any future policy to the industry, especially given the pressure on fish stocks and the differing views of scientists and fishermen.
However, the opportunity is there to be seized and we have to ask whether we can get things right this time. Can we achieve a proper balance? Are we in a position to respond to the needs of the industry and respond in time? The problems of the industry have built up a great degree of resentment. We have heard here today that there are those who would love to scrap the common fisheries policy and hand it back to national and regional governments. That will not put any more fish in the sea or solve any more problems. Fish are migratory: they do not stay in one place all the time, year after year.
So while such a move sounds easy - and to some it sounds very good - we have to ask a number of questions. Would renationalisation mean any more fish? I do not think so. Would it mean more financial support? I would suggest that it might result in even less financial support to the industry, and markets would not improve. So we have to find an acceptable position.
I have to say bluntly to the Commission that if it cannot get the policy right in the next four to five years, then it will be forced to hand it back to national governments. We have an opportunity to get it right. The Commission has to involve local fishermen, local areas and local people if it really wants to get it right. I would certainly support that - but there has to be meaningful consultation.
Mr President, the common fisheries policy is one of Europe' s sensitive policies. It is characterised by the confusion between the general interests of a common policy, which is dedicated to managing a declining resource, whilst rationalising a traditional economic activity, and the objectives for developing extremely remote regions, for which fishing is one of the few sectors of activity that provides medium- and long-term employment. The Commission Green Paper on the Common Fisheries Policy paints a very gloomy picture and I regret that it contains no reference whatsoever to fishing in the territorial waters of extremely remote regions of the European Union. The ideas that are proposed, and above all, the solutions advocated, are obviously designed to meet the challenge posed by continental fishing and are poorly adapted to extremely remote regions. These regions have fought for respect for their differences, as laid down in Article 299(2) of the Treaty of Amsterdam, and so that their specific characteristics can, at last, be taken into account in each of the European Union' s policies and, more importantly, in the common fisheries policy.
The dimension of this sector in extremely remote regions, its characteristics and, above all, its impact on all fishing activities in Europe should, however, make it much easier than anticipated to justify the practical and specific measures for extremely remote regions, particularly in terms of resource and fleet quotas, of support for coastal fishing and aquaculture, as well as public limits on investment, upon which the growth of this activity in these regions depends. An adequate level of investment would enable them to develop and to modernise their fleets, to ensure greater coherence in the measures proposed by the European Commission by reconciling, on the one hand, the objectives for providing financial support to the businesses involved in processing and selling fish products and, on the other, the need to ensure that these businesses receive a regular supply of high quality raw materials.
Lastly, I would like to add that we should be careful when concluding international fishing agreements and ensure that they take into account, where applicable, the proximity with extremely remote regions. Fishing licences issued by third countries to Community fishing vessels should be given, first and foremost, to fishing vessels from the extremely remote regions that are nearest and should not be seen as a means of dislodging the European fleet.
I cannot conclude without congratulating Mrs Miguélez Ramos on the remarkable and difficult work that she has done to enable us to reach a consensual and satisfactory document. It is a task that seemed almost insurmountable.
The debate is closed.
The vote will take place at 12 noon.
Stocks of cod and hake
The next item is the report (A5-0458/2001) by Mr Hudghton, on behalf of the Committee on Fisheries, on the Commission communication to the Council and the European Parliament on rebuilding stocks of cod and hake in community and adjacent waters [COM(2001) 326 - C5-0466/2001 - 2001/2190(COS)].
Mr President, my one-minute allocation in the previous debate did not give me enough time to congratulate the rapporteur, Mrs Miguélez Ramos, for the work she did and the manner in which she did that work. I would suggest that the subject of this report also illustrates the need for reform of the common fisheries policy. In other words, if we had a successful fisheries management system in the European Union, then perhaps we would not need emergency measures to safeguard declining stocks in this fashion. But we do. These plans seek to restore stocks of cod and hake to sustainable levels. But they also have socio-economic implications, not only for those who fish cod and hake, but also for fishermen whose livelihood depends on stocks associated with either of these fisheries.
This report emphasises, therefore, a number of key concerns: there should be no broad-brush approach; there must be accurate scientific advice, the impact of industrial fisheries must be recognised; there must be adequate funding; and accessible diversification programmes should be available. The Commission itself admits that it has not relied solely on scientific advice and that there is a general lack of scientific advice for assessing long-term recovery plans. The Commission's own words are telling. I remain unconvinced that scientific advice is sound enough to earn the confidence of the fishermen affected by these measures.
The Commission believes that the major problem of scientific advice is black landings. I have no doubt that so-called black fish landings do have a negative impact on statistics. But that points to inherent flaws in the current management system. Surely discards are a bigger problem, perhaps the major impact? The report therefore stresses the importance of properly funded and precise scientific advice. It also calls for the idea of observers to be extended to ensure that scientists observe actively on fishing vessels. This should also help to instil confidence in technical measures.
The Commission states that with regard to the North Sea closures of last spring it was aware that the effort displaced from the area closed to protect cod would create increased pressure on other stocks. The Commission does not, however, address the extent to which this impact could have proven disastrous, had it not been for the responsible action of Scottish fishermen, for example, who voluntarily tied up at their own cost. I put it to the Commission that the issue of displaced fishing effort was not properly thought through and that potential displacement must be properly assessed in future closures, with the benefits of closure balanced against the detrimental knock-on effects.
In welcoming the commitment to tie-up schemes by the Commission, I note that it is not only encouraging compensated tie-up, but also removing the current ceilings on financial contributions. I am deeply concerned, though, that funding is not applied equitably amongst fishermen affected by such measures. If fishermen are willing to take responsible action themselves, when going to sea could risk further stock decimation, there must be some mechanism that allows them to do so without going bankrupt.
I strongly urge Members to support both the amendments in the vote today. The first asks the Commission not to neglect the specific needs of mixed fisheries, whilst the second calls for measures to encourage environmentally-friendly and smaller-scale fisheries. Finally, I also call for the deletion of paragraph 7, which not only is an open attack on small-scale fisheries, but also a ringing endorsement of the promotion of large-scale industrial fisheries which, I contend, is unacceptable.
In conclusion, we have to strike a balance here between the need to advance the recovery of stocks and the need to avoid disproportionate restrictions on the many different fisheries affected and the resultant negative consequences for those whose livelihood depends on the sea. To this end I call on the Commission to take on board the recommendations of this report and to ensure that the fishing industry and scientists are fully involved. In this respect would it not make sense to bring about the early introduction of zonal management committees and allow them to take forward recovery plans in a proactive rather than a reactive way? I hope that this afternoon Members will support this report and its amendments.
Mr President, I wish to add my congratulations to the rapporteur on an excellent and timely report. In my earlier speech I was unable to take the time to do so. I should like to wish the Commissioner well. We could perhaps have a cheap go at him this morning for not being here but, if he is not well, we wish him a speedy recovery. Unlike Mr Cunha I cannot offer him a remedy for a speedy recovery, but a hot Irish whiskey is not bad for the flu either.
I should like to say that this report addresses many current concerns in the fisheries sector and certainly rebuilding the stocks of cod and hake is going to be a tremendous challenge. We have to face the reality that this is going to be extremely difficult to achieve. That is the one thing that we have learned recently. But the truth is that it has to be achieved if we want to maintain stocks in our seas. We have to do everything the rapporteur has outlined: increase net size, bring in square mesh panels and recognise, above all, that we must face up to the problems created by discards. This is something that has not been faced up to. We have paid lip service to it but have not been able to resolve the problem. Protection of juveniles is equally important and must be one of our priorities.
We must have improved scientific information: there can be no broad-brush approach, as has been said.
In my area in the Irish Sea we now face, for the third year running, the closure of the fishing area for six weeks. There is greater willingness among fishermen to cooperate with the authorities and the European Union to achieve the recovery of stocks. I have to ask the Commission one question: does it really feel in all honesty that it has responded to the fishermen in this area? I have to say that it cannot bring in closures and tie-ups to help recovery without compensation, as this will not work.
I would say to the Commission that it is not myself, the rapporteur or any Members in this House with an interest in fisheries, but rather the fishermen who are out there working, trying to make a living and trying to survive in very difficult circumstances who need convincing of the need for this. The Commission will not obtain their cooperation unless they are given the support they require.
Mr President, we are debating a new Commission proposal which contains supplementary measures for the recovery of stocks of cod and hake, and which the Socialist Group supports with some reservations, stemming from the scepticism with which the people involved have received it and the lack of agreement amongst the experts.
In fact, there is no consensus amongst scientists on the effectiveness of these measures, and this means that, while we share the objectives, we nevertheless doubt their effectiveness. The opinion of the Scientific Committee, for example, says that a more drawn-out recovery plan which involves less sacrifice for the fleet is a possibility.
Hake and cod are two highly valued species on the Community market, resources of which have been drastically reduced as a result of over-fishing. But not only by over-fishing of these two species, but also of other associated species, which are part of the food chain and which have reduced sources of food for hake and cod, thereby affecting the conservation of those stocks.
These preservation measures, which are being presented to us today, imply a forced reduction of the fleet' s activity and taking a part of it out of service, and the Community is therefore obliged to maintain an aid policy which is able to alleviate these negative effects.
Mr President, I would like to thank the House for having this debate during a prime morning session - normally our debates are at midnight! Long may this continue.
The Commission communication on the rebuilding of cod and hake stocks is a critical issue for those involved in the industry in Scotland. I would like to pay particular attention to the issue of cod. Scientific advice for many years has been stark. It tells us that various stocks are so far outside safe biological limits that major initiatives are now urgently required to stabilise the decline. Thus some form of action must be taken as a matter of urgency.
Firstly, there is the proposal that fishing effort should be reduced by up to 40 to 50%. This is ambitious and begs thorough consideration, working alongside all other Member States. Elements of fleet reduction are being achieved through decommissioning of vessels. In Scotland the Labour-led coalition has committed over GBP 25 million to such a decommissioning scheme. In fact, the first boats began decommissioning last week.
Secondly, additional technical measures have been introduced to improve the selectivity of gear. Thirdly, new monitoring measures have been proposed. The issue of closed areas and possible real-time closures have also been considered and, in some cases, introduced in order to allow for the regeneration of stocks. The need for action on cod recovery is paramount if there is to be a cod fishery at all. We need only look at Newfoundland and Canada to see the consequences of overfishing. Even today the cod have not returned.
However, there are other factors at play. Global warming and the linked heating of our oceans are also considerations. We should never forget the key link between the environmental decisions that we make in this House and the consequences that these have for the sustainability of our seas.
In conclusion, all stakeholders, the European institutions, Member State governments and the fishing industry must be involved if any of these measures are to be successful. An effective stock recovery programme is essential for the future of cod fisheries in Scotland and the UK.
The debate is closed.
The vote will take place at 12 noon.
Environmental Protection Requirements and the Common Fisheries Policy
The next item is the report (A5-0457/2001) by Mr Lavarra, on behalf of the Committee on Fisheries, on the Commission communication to the Council and the European Parliament 'Elements of a Strategy for the Integration of Environmental Protection Requirements into the Common Fisheries Policy'
[COM(2001) 143 - C5-0343/2001 - 2001/2143(COS)].
Mr President, ladies and gentlemen, I feel that defining a strategy to further integrate environmental protection requirements into the common fisheries policy is an urgent priority. We therefore welcome this Commission communication.
However, in my opinion, we should see the communication as the starting point for an open dialogue with operators, research scientists, political institutions and consumers. The integration of environmental protection requirements into the common fisheries policy must happen in such a way that it has the sector' s support, without the costs being borne solely and exclusively by the fisheries sector, particularly since this means small fishing businesses, and in view, especially, of the fact that the sector is the victim of forms of pollution of the marine ecosystem caused by external factors such as marine transport and coastal industries.
Furthermore, I feel that the integration of environmental requirements must have a scientific basis, and we hope to receive specific data which is the product of current research from the Commission soon. In the meantime, we must certainly apply the precautionary principle, but, in this case as well, we need to adopt measures which do not jeopardise the income of small fishing businesses and are different from those proposed by the Commission. Indeed, where the Commission speaks of the interaction between the fisheries sector and the environment, it does little more than list the harmful effects of fisheries on the environment, overlooking positive environmental measures which could benefit the fisheries sector such as improvement of coastal areas, creation of restocking and nursery zones, protected marine areas, increasing tourist fishing and investment in research.
Again, in the face of the very real problem of overfishing, in my humble opinion, the Executive is not drawing up alternative proposals to the drastic solution of terminating the fishing activity altogether, the result of which would be to drive the fishermen away from the sector without establishing adequate accompanying or support measures for them. Therefore, in the proposal contained in the report adopted by the Parliamentary Committee on Fisheries, we call upon the Executive to improve coordination of research into fisheries and research into marine biology, not to cut structural aid and to pay greater attention to the specific character of the Mediterranean, whose diversified, multi-species fishery warrants appropriate legislation.
For example, we are not asking for exceptions to be made for the Mediterranean to current bans such as those on the swordfish nets known as spadare; however, we are calling for agreements with third countries banning or limiting this method of fishing, for otherwise, we will merely be penalising our fishermen without resolving the problem of overfishing.
Lastly, I must call for greater attention to be paid to eco-labelling, as a response, not least, to the dioxins in fisheries products alarm which has knocked consumer confidence.
, draftsperson of the opinion of the Committee on the Environment, Public Health and Consumer Policy. (ES) Mr President, we in the Committee on the Environment, Public Health and Consumer Policy could have spoken jointly on this report and on the report by Mrs Miguélez Ramos, since they are closely related. The present report discusses the integration of the environment into the common fisheries policy, and a part of the Green Paper also refers to the preservation of the environment in the marine sector.
In reality, the strategy of integrating the environmental policy into the rest of the Union' s policies is a strategy which has been mentioned in recent European Councils repeatedly - especially in the Gothenburg European Council - but which is applied little in practice, especially in relation to the industrial policy, the fisheries policy and other Union policies.
In relation to the fisheries sector - as the rapporteur says - it is unacceptable, for example, that a third of catches are destined for destruction for the production of meal and oils, especially if we also bear in mind that those meals and oils are not controlled and may later end up in the food chain, which could lead once again to a lack of food safety which is of so much concern in the European Union.
We must respect reproduction periods and use nets that do not desolate the marine environment. We are witnessing on our coasts the continuous use of nets which desolate and wipe out all life on the seabed. Biological diversity must be preserved, as laid down in the sixth environmental action programme - which we discussed this week and which we are going to vote on at noon - preventing pollution of coastal areas.
Mr President, I live in a country in which we are surrounded by coastal areas that are extremely beautiful and rich, but which are constantly affected by the actions of industry and excessive pressure from tourism. This also endangers fishing. I believe that we must not only act on the capacity of the fleet so that the resources we have can be replenished, but that we have to act, above all, on the sources of pollution which impede our marine wealth.
Mr President, Mr Cunha said earlier that the best cure for Commissioner Fischler's flu would be to eat Portuguese cod. I thoroughly agree with that, so long as it is washed down with copious quantities of Scotch whisky.
I welcome the terms of Mr Lavarra's report, but I would like to ask for support from this House for the two amendments by my Danish colleague, Mr Busk. Mr Busk is quite rightly concerned that the rapporteur has taken a rather negative attitude to industrial fishing, which, as we know, is a mainstay of the Danish fishing industry. The Committee on Fisheries recently visited Denmark and met key people involved in industrial fisheries. Again, yesterday, there was a seminar here in Strasbourg organised by the Intergroup on Sustainable Development, which heard all sides of the debate for and against industrial fishing.
It is quite clear that there are many and widespread misconceptions regarding this sector and it is important that this House corrects these misconceptions. Firstly, it is worth pointing out that the sandeel fishery is a clean fishery: by-catch is relatively unusual and where, on occasion, there have been well-publicised cases of juvenile haddock or other by-catch being landed by Danish industrial trawlers, these cases have been brought to our attention because Denmark has an effective inspection and monitoring regime with very strict discipline and very stringent punishments for offenders.
Secondly, as indicated by Mr Busk in his amendments, the TAC for sandeel has actually been reduced by the Council this year to 850 000 tonnes, against scientific evidence which stated that we could take over a million tonnes. Only 25% of the sandeel biomass is being fished. Compare that to the 75% of the cod biomass that we exploit in the North Sea. So if anyone is guilty of overfishing, it is certainly not the sandeel fishery in Denmark. They have also invested a lot of money in getting dioxins out of oil, fish oils and fishmeal, which is a product of the sandeel fishery. We must support the Danish fishing sector in this case, and that is why I ask this House to support Mr Busk's two amendments.
Mr President, first of all I want to say thank you to Mr Lavarra for an excellent piece of work in connection with the report. I am able to support the conclusions overall, and I would particularly call upon us to create new development opportunities in the European fisheries sector by integrating environmental considerations into the common fisheries policy. The forthcoming revision of the common fisheries policy will also ensure much more far-reaching implementation of the common decisions in all the Member States. We must dare to talk openly about what fish, as 'raw materials' , mean for the fishing industry in those countries which have extensive fisheries, and we must also put the regional importance of fisheries into the balance alongside the risks involved and application of the precautionary principle. Moreover, we must also recognise the major contribution that fishermen make to daily life.
I will concentrate, then, on a few points I disagree about. I want to begin by saying thank you to Mr Stevenson who has talked in very clear terms about the experiences of the Committee on Fisheries' delegation in Denmark and about how, in Denmark, it has been possible completely to remove the mystique from sand eel fishing, as well as to rebut the many assertions to the effect that it is industrial fishing that is destroying the food chain. We therefore need to state that there is now no scientific basis for saying that industrial fishing has a negative effect on the marine environment. Without a sound scientific basis, it is rash to want to cut back on industrial fishing, something which would have major consequences for jobs in the fisheries sector. What we must do, therefore, is to strive to obtain a broader and better scientific basis in this area too.
Nor can I support item 9, which is factually incorrect in as much as it would be particularly unreasonable not to use fishmeal and fish oil, which are products very rich in protein and which are of very great value. What is more, the European fishmeal industry has made very great strides towards developing a technique for eliminating dioxin. In other words, it would really be much healthier in the short term if we were to think in terms of using fishmeal to feed fish within aquacultures rather than, if I may say so, in terms of their receiving it through the normal food chain out in the oceans where, right now, the dioxin content is unfortunately higher than we would wish. In this context, it is important to note that dioxin does not come naturally from the sea and is not found naturally in fish, but is a form of pollution that comes from the land. There are unfortunately too many food scandals, and it is therefore also important for us to point out that the fisheries sector is as a rule the victim and that it has not been possible subsequently to prove that it is this sector that is liable for the scandals or occurrences in question.
I must also say that the Group of the European Liberal, Democrat and Reform Party is unable to support item 14, since we are opposed to financial aid for the construction of new vessels. As I was very pleased to hear Mr Stevenson also do, I must naturally call for us to support the two amendments I have tabled on behalf of the ELDR Group.
Mr President, as regards the Miguélez Ramos report the Verts/ALE Group considers that the conservation of fish stocks and the protection of the marine environment are of fundamental importance to the common fisheries policy. The alternative will inevitably be overfishing and problems for the industry in the long term.
Given the importance of conservation this report falls very far short of what is really required. Among other things, it seeks to relieve the fishing sector of responsibility for depleted fish stocks by saying that it is the fault of pollution, habitat destruction etc. While these factors play a role, there is no doubt whatsoever that the major cause of depleted fish stocks is the excessive amount of fishing carried out by the fishing fleets of the European Union. It is time we stopped this state of denial and faced reality.
We also object to the calls for alternatives to the decommissioning of fishing vessels, which is the single most important step towards allowing stocks to recover. We also need to look at the fact that vessels are being transported to other parts of the world, thereby simply passing the problem on. Considering the desperate need to incorporate the concept of environmental protection into fisheries, this report falls far short of what is required. The Verts/ALE Group cannot support it.
The debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended at 11.45 a.m. and resumed at 12 noon)
Vote
Colleagues, this is the moment when you regret the vote of last Tuesday. You have a rookie in the Chair. As a safety precaution, if you have a seatbelt, strap yourself in. I intend to do that myself.
Proposals by the Conference of Presidents - Appointments to committees and to the temporary committee on foot-and-mouth disease.
(Parliament approved the proposals)
Report (A5-0454/2001) by Davies, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive relating to ozone in ambient air (PE-CONS 3658/2001 - C5-0524/2001 - 1999/0068(COD))
(Parliament approved the joint text)
Recommendation for second reading (A5-0456/2001) by Myller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to the adoption of a European Parliament and Council Decision laying down the Sixth Community Environment Action Programme (11076/1/2001 - C5-0434/2001 - 2001/0029(COD))
(The President declared the common position approved, as amended)
Recommendation for second reading (A5-0437/2001) by Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (9068/1/2001 - C5-0433/2001 - 2000/0060(COD))
(The President declared the common position approved)
Recommendation for second reading (A5-0469/2001) by Van Dam, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation amending Council Regulations (EEC) No 881/92 and (EEC) Noº3118/93 for the purposes of establishing a driver attestation (10353/1/2001 - C5-0473/2001 - 2000/0297(COD))
(The President declared the common position approved)
Report (A5-0378/2001) by Zappalà, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a directive of the European Parliament and of the Council on the coordination of procedures for the award of public supply contracts, public service contracts and public works contracts (COM(2000) 275 - C5-0367/2000 - 2000/0115(COD))
(Parliament adopted the legislative resolution)
Mr President, I should like to congratulate you on the very calm and efficient way in which you chaired that vote. It augurs well.
However, there is hardly any other Parliament which would have voted that number of amendments to a report. Few Members in this House can have been expected to know what they were voting on. They are at the mercy of their colleagues and the whips. The procedure does little to enhance democracy and it is an unedifying and indeed incomprehensible spectacle for citizens who are following our work.
I urge you, in your term in office, to ensure a thorough reform of the decision-making procedures of this Assembly.
(Applause)
I am sure Mr Corbett has a specific contribution to make on that matter.
Mr President, I welcome what Mr Watson has just said and point out that you can make an early contribution to securing a reform of our procedures by placing my report on the agenda of the March part-session. Then some progress might be made on some of the points that have been raised by Mr Watson. Even if I have no miracle solution we could take some steps forward.
Mr President, on a real point of order, could you rule on whether or not Mr Watson's intervention was actually a point of order?
I have requested the floor, Mr President, just to say that it is not true that other parliaments do not have long, complex votes. We are drafting a law here, and when we draft laws the entire House needs to give its opinion. I therefore feel that it would also be appropriate to stop taking a populist approach in these matters. Furthermore, I support Mr Corbett' s reform, but not at the cost of reducing the political initiative of the small groups.
Report (A5-0379/2001) by Zappalà, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive coordinating the procurement procedures of entities operating in the water, energy and transport sectors (COM(2000) 276 - C5-0368/2000 - 2000/0117(COD))
(Parliament adopted the legislative resolution)
Report (A5-0430/2001) by Grosch, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on the training of professional drivers for the carriage of goods or passengers by road (COM(2001) 56 - C5-0037/2001 - 2001/0033(COD))
(Parliament adopted the legislative resolution)
Recommendation (A5-0412/2001) by Rod, on behalf of the Committee on Development and Cooperation, on the proposal for a Council decision concerning the conclusion of the Partnership Agreement between the African, Caribbean and Pacific States on the one part, and the European Community and its Member States, on the other (2117/2000 - COM(2000) 324 - C5-0417/2000 - 2000/0124(AVC))
(Parliament adopted the legislative resolution)
Report (A5-0419/2001) by García-Orcoyen Tormo, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission Green Paper on integrated product policy (COM(2001) 68 - C5-0259/2001 - 2001/2117(COS))
(Parliament adopted the resolution)
Report (A5-0451/2001) by Alyssandrakis, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication to the Council and the European Parliament on Europe and Space: Turning to a new chapter (COM(2000) 597 - C5-0146/2001 - 2001/2072(COS))
Before the vote:
Mr President, I have given my opinion in my capacity as rapporteur on the amendments tabled to my report. At this point, however, I should like to inform the House that if Amendment No 1 - which, in my opinion, completely changes the spirit of the report as adopted by the Committee on Industry, External Trade, Research and Energy - is adopted then I will not be able to support the final resolution and I will be in the unpleasant position of voting against my own report.
(Parliament adopted the resolution)
Report (A5-0470/2001) by Miguélez Ramos, on behalf of the Committee on Fisheries, on the Commission Green Paper on the future of the common fisheries policy (COM(2001) 135 - C5-0261/2001 - 2001/2115(COS))
(Parliament adopted the resolution)
Report (A5-0458/2001) by Hudghton, on behalf of the Committee on Fisheries, on the Commission communication to the Council and the European Parliament on rebuilding stocks of cod and hake in community and adjacent waters (COM(2001) 326 - C5-0466/2001 - 2001/2190(COS))
(Parliament adopted the resolution)
Report (A5-0457/2001) by Lavarra, on behalf of the Committee on Fisheries, on the Commission communication to the Council and the European Parliament 'Elements of a Strategy for the Integration of Environmental Protection Requirements into the Common Fisheries Policy' (COM(2001) 143 - C5-0343/2001 - 2001/2143(COS))
Before the vote:
Mr President, we were indeed suggesting that as a Parliament we are looking for reform of this institution. I do not think going on beyond 1.30 p.m. is a reform. We should break at this stage and take the votes that remain at 5 p.m. this evening.
Mr Elles, there are only four amendments left to vote on, then we will have completed the 443. We will continue with the vote.
(Parliament adopted the resolution)
Madam President, I voted for the Davies report on the amount of ozone in the air. I am imagining myself in the year 2030, Madam President. The European Parliament has been moved from Strasbourg to Rome. Two elderly Members meet: Mr Fatuzzo and Mr Chris Davies. I say: 'Do you remember, Mr Davies, when codecision still existed?' 'Of course I do,' replies Mr Davies, 'I had drawn up a report on ozone in the air. Just think, if we had still had codecision and that rule now, in 2030, thirty years on, we would have had to produce another report on the new requirements on ozone in air. I am pleased to say that the European Parliament has changed its rules and now we decide whatever we want on our own, without the Council.' Only a dream, of course, Madam President!
Recommendation for second reading by Mrs Myller (A5-0456/2001)
Madam President, we have adopted the Sixth Framework Programme on the Environment and I voted for the motion. I must tell you about another dream I have had, Madam President. There was a city called Europolis, and you yourself were the mayor of that city, Madam President, and you were very happy. Why is that? Because this was an ideal city because of its beautiful environment: clean air, no noise, grass and flowers, much better than the fake flowerbeds we have in Parliament, where the flowers are painted on the ground. It was the ultimate environmental city and it was all made possible by these programmes. That is why I voted for the motion.
. I welcome the adoption of this Sixth Environment Action Programme as I believe that it will greatly strengthen EU environmental laws across a range of key sectors - water, air, and noise pollution, waste management, levels of pesticides and dangerous chemicals, and the reduction of greenhouse gases.
As far as Ireland is concerned, I must caution that the Irish government's laissez-faire attitude to environmental protection over the past five years means that Ireland will have great difficulty in achieving the EU' s new environmental objectives as adopted by the European Parliament today.
The Irish Government has one of the worst records in Europe when it comes to complying with existing objectives, thus making it more difficult for Ireland to achieve the new targets set for the next decade. The Government' s policy of effectively ignoring EU environmental laws, to which it has signed up, means that Ireland will have great difficulty in achieving the EU' s new, stricter environmental objectives.
Failing to comply with EU environmental laws is not only a matter of breaking agreements Ireland has freely entered into with our European partners, it also is a denial of the right of Irish people to the clean and safe environment they are entitled to as EU citizens.
Recommendation for second reading by Mr Hatzidakis (A5-0437/2001)
Mr President, Mr Hatzidakis' report is on the dimensions of road vehicles, including motor coaches. As you know, pensioners and elderly people, who enjoy a spot of sightseeing and visiting the beautiful cities of Europe when they are in good health, often travel by coach. I overheard some pensioners talking to each other when they were on one of these very buses, and one said to the other: 'How are things?' 'Fine!' 'But how are you getting on with the euro which has just been introduced?' 'Extremely well, because I remembered' - they were two Italian pensioners - 'that, immediately before the last war, we had lira and cents, and so I went back in time. However, I am also pleased to have very comfortable buses, and this is thanks to the Hatzidakis report. I therefore hope Mr Fatuzzo will support it.' Well then, having listened to all this with great pleasure, I did, of course, vote for the motion.
- (NL) During the initial discussion concerning the authorisation of long, rigid buses on 3 October 2002, I pointed out that these are suitable for sparsely-populated areas where the roads are wide and dead straight. In low-traffic urban areas and on narrow, winding country roads, they can pose risks for passing cyclists and pedestrians alike. Moreover, without a compulsory second rear axle, they can destroy roads on soft soil, such as in the peaty areas in the Netherlands. It is therefore certainly justifiable for a number of EU Member States only to authorise buses up to 12 metres long. If these countries are forced to authorise buses of 15 metres, they will need to install additional prohibition signs throughout the country. Although such buses might then have access to the country, they would still be unable to reach many locations in practice. Naturally, such buses are cheaper to produce and run, and use up less fuel per passenger. In the final analysis, the issue seems mainly to revolve around saving costs at the expense of safety. At the time, this was for me a reason to reject the proposals in the main, and this is still the case today. The Council proposal to authorise until 2020, instead of 2009, buses which fail to meet the requirements of the directive does not meet with my approval either.
Recommendation for second reading by Mr Van Dam (A5-0469/2001)
Madam President, as you are aware, this report introduces a driver attestation for driving in the European Union. The European Parliament regulation stipulates that articulated lorry drivers must have their social security number - their pension number, that is - written on their driving licence. Of course, as representative of the Pensioners' Party, I welcome this regulation and voted for it, for it will increase the size of pensions: having to write the social security number of drivers on their licences will force employers to pay their pension contributions, and there will therefore be more workers in Europe with higher pensions.
- (NL) In every industry which is not tied to one location, some employers try to get people from other states to do the work for low wages. This could mean that the financial administration is contracted out to India, that supermarkets have clothes made in the Philippines or that lorries are driven in western Europe using Bulgarian or Lithuanian drivers. Free competition provides companies that pursue the lowest possible costs and the highest possible profits with major advantages. They take away other companies' market shares, even if this is at the expense of employment, the environment or animal welfare. As long as the authorities do not act against this, the worst companies retain the best chances of survival. In freight transport, this means that freight companies will use Eastern European drivers outside of their own Member State, and thereby avoid paying tax. Both the remuneration and the working conditions are unacceptable. We have had to wait for too long for the introduction of a driver' s attestation showing the driving licence number and social security number of the person concerned. I accept the fact that this will first apply to lorry drivers from outside the EU, but from 2004 their areas of origin might well form part of the EU. An effective control system will require the attestation then also to be introduced for lorry drivers who are based in the EU.
Zappalà report (A5-0378/2001)
Madam President, I have had a sleepless night thanks to Mr Zappalà, for I could not decide whether to vote for or against an important amendment which specifies whether the fulfilment of important environmental and social welfare objectives should be taken into account in contract award procedures, that is, whether, when awarding works contracts, public authorities should give precedence to companies which are more advanced and provide greater protection for citizens and workers in the field of the environment and in the field of social security and pensions. After a great deal of effort and agonising over what to do, I did, in the end, vote for the motion, although I hope that forthcoming European directives and regulations will regulate all environmental and social welfare legislation in Europe to a much greater and better degree and to the benefit of the citizens and workers.
We Swedish Social Democrats, Mr Andersson, Mrs Hulthén, Mr Färm and Mr Karlsson, voted against Amendment No 63 because we think it important to have framework agreements for intellectual services too. The designation, 'intellectual services' should be specified. In Sweden, framework agreements concerning, for example, architectural, medical, auditing, banking and consultancy services are quite usual.
If this amendment were to be implemented, it would have very awkward consequences in Sweden.
We Swedish Social Democrats voted in favour of Amendment No 16, which we consider to be a well balanced amendment. It is desirable that public contracts should not be awarded to economic operators who have belonged to criminal organisations or have been guilty of acts involving corruption or fraud. We nonetheless believe it important that the recitals show that it is the Member States that are to determine which conditions are to be fulfilled and what penalty is to have been imposed for the judgement to involve exclusion.
We also voted in favour of Amendments Nos 48, 79-83, and 86-90, but would nonetheless point out that we really do not think that an enumeration of these different crimes belongs in a directive such as this, because such a list can never be complete.
Despite their contradictions, the two initial reports dealing with public procurement contracts, public services, the assessment of public works and public services that have not yet been totally liberalised, which must remain under the protection of the directive, substantially improve the European Commission' s proposal. It should be remembered that this seeks to take advantage of the process of simplifying existing directives to take a further step towards the opening up of public markets and their liberalisation, in order to meet the objective, laid down in Lisbon, of creating an internal market for public markets. During the vote in plenary, however, a significant number of the more positive proposals was rejected, which means that the report has moved closer to the positions and the objectives of the Commission.
We voted, therefore, in favour of all the positive proposals that seek to include in public tenders objectives other than the lowest price, and to instead select the best proposal in terms of criteria for the environment, for employment, protection for the disabled etc. We also voted for the proposals on fighting or prevention corruption.
Nevertheless, since some of these proposals were rejected, in the end, we could only vote against the two reports.
I abstained during the final vote on the two reports by Mr Zappalà.
First of all, I would like to point out that I share Mr Watson' s view regarding the need to reform the European Parliament' s working practices. It is quite simply impossible to vote, with full knowledge of the facts, on hundreds of amendments in one hour of voting time. In fact, this is only a parody of democracy.
As far as public procurement is concerned, Parliament' s amendments, even though I appreciate the reasons behind them, make the work of the contracting authorities unnecessarily complicated. Public tendering was devised to ensure optimum use of public monies. Yet, in trying to meet all kinds of political objectives through an award procedure that seeks to seek out the lowest bidder, Europe will end up with excessive bureaucracy, both for companies and for the public authorities.
We cannot subscribe to the approach adopted by the rapporteur or to that of the Commission. On the pretext of simplifying and updating existing Community legislation on awarding public contracts (the directives of February 1998), both approaches seek to create a single European market using liberal criteria. We cannot accept a situation where the lowest price is favoured in the award of public contracts and where social, territorial and environmental criteria are relegated to the background.
This approach is in thrall to liberal dogma and does not meet the expectations of users, or those of employees, since its principal effect is to harm quality, security and employment. The issue of threshold values proposed by the Commission, above which a public contract will be open to Community regulation, seems rather risible. To increase these by 50% does not propose an alternative; it simply temporarily defers the moment when private trusts can get their hands on the EUR 1 000 billion generated each year by public procurement in the European Union as a whole (or 14% GNP). We must take a different approach, where the public services are provided by public companies and monitored by the citizens. That is why we voted against the Zappalà report.
- (NL) Madam President, I would like to take this opportunity to congratulate the rapporteur and the Commissioner on the result achieved with this important report. By combining and simplifying various directives in this field, more than 10% of gross European product is covered, and a more transparent and simple directive is to be welcomed with open arms.
However, I am disappointed with the surfeit of amendments, and it will become necessary in future to use a different system because, due to the multitude of detailed amendments, it will be impossible for fellow MEPs who do not have an intimate knowledge of the content of the report to know what they will be voting on.
The European procurement policy aims to give the economy a shot in the arm and to involve small and medium-size companies more in the contracts to be awarded by authorities. This is a noble-minded enterprise, to which I, as a Liberal, give my unqualified support.
I am satisfied with the outcome of the vote on the possibility of exclusion on the grounds of social and environmental criteria. The functioning of companies within the standards prescribed by the client should under no circumstances form the basis for exclusion. Needless to say, everyone should adhere to the law, provided this is generally applicable. I am pleased that the social and environmental criteria which can be prescribed now only pertain to products and/or services delivered and thus not to the conduct of the supplying companies.
Although finally, for reasons of my own, I have voted against increasing the thresholds, I am in agreement with the 50% increase out of practical considerations. Needless to say, the amounts which were agreed as thresholds in the WTO Agreement remain applicable, but not for contracts which fall outside the scope of that agreement. The contracts which can be awarded beneath the thresholds will naturally also benefit the SMEs - the regional companies, that is - and this is, in a sense, what adopting a social policy within the regions means.
Having spent two years on the above-mentioned directive, the result is something to be proud of, although, needless to say, it is difficult to please everyone on every score.
- (NL) Public procurement has for a long time been considered a universal remedy. On the one hand, it constitutes an alternative to nepotism, the giving away of contracts by authorities to entrepreneurs who are on friendly terms with politicians or high officials. On the other hand, it is intended to bring an end to the manufacture and provision of services by companies that are owned by the authorities themselves, and to grant private companies access to new markets. I can accept the first intention, but not the second. The latter would make authorities dependent on companies. In the Netherlands, it has recently transpired that building firms make agreements with each other about the price which an authority has to pay when building contracts are awarded. In that way, companies determine between themselves who is next in line for the subsequent contract. This creates a monopoly, in fact. Even if this is punishable, it appears in practice extremely difficult to prevent such a course of events. What I welcome in the rapporteur' s proposals is the fact that in the case of relatively small contracts, authorities are relieved of the European procurement obligations that are expensive and opaque to them, that employment for disadvantaged groups can be safeguarded, that environmental criteria will play a greater role and that people convicted of financial malpractice will be excluded from procurement. I endorse these improvements, but not procurement in general.
I have voted in favour of the committee' s proposals for increased threshold values to force public contracts, especially for goods and services, to be awarded at European level.
In their new manifesto, Sweden' s Christian Democrats wish to strengthen the autonomy of local authorities and anchor this in the constitution. We believe that more confidence should be placed in local politicians. Increased threshold values would give the elected representatives closest to the people more opportunity to decide for themselves whether or not procurement at European level is the most suitable alternative.
The major political obstacle standing in the way of the adoption of this report is the application threshold values of European standards, which are of absolutely crucial economic importance for public works companies, the environment, public finances and infrastructure quality.
The crux of the matter, politically speaking, is simple: above what amount, in millions of euro, must a public contract be subjected to Community procedures?
There are two conflicting theories, therefore:
Those in support of increased threshold values have pointed out that this would avoid administrative costs and cumbersome bureaucratic processes for contracts which will not, in any case, attract international competition. They would therefore not enable more cross-border procurement to be carried out in the area of public contracts. At the same time, however, the local authorities must bear the extremely high costs of the tendering process.
On the other hand, I am in support of maintaining the threshold values at their current level, as proposed by the Commission. The aim is to create a genuine single European market in this sector. Furthermore, the increases requested would strip the directive of its impact to the point where it no longer has a raison d' être.
I believe that this increase would risk a radical reduction in the number of contracts which would essentially be open to Community competition. The majority of contracts would be granted in accordance with national or regional procedures.
This is why I abstained from the vote in plenary.
Zappalà report (A5-0379/2001)
Madam President, it is a pity Mr Zappalà has just chosen this precise moment to leave the Chamber, but I am sure someone will tell him that I voted for this document on public works contracts in the water, energy and transport services sectors. However, I do hope that the next report on this subject will also stipulate that pensioners and elderly people - who have to use a lot of water and consume a lot of energy and often use public transport - should also receive water and the energy supply in their houses for heating and cooking free of charge, and that they should not have to pay for public transport services either, for pensioners and elderly people have certainly worked hard in their lives and they fully deserve and have the right to expect some thanks from society.
The second Zappalà report on awarding contracts in the water, energy and transport sectors pursues the same objectives as the first Zappalà report on awarding contracts. On the pretext of simplifying and updating existing Community legislation, the rapporteur hopes to create a genuine, liberalised single European market in the water, energy and transport sectors. The criterion favoured is that of price over social and territorial cohesion, equality and employment.
The battle raging over threshold values, like that of taking into greater consideration social and environmental aspects, is, of course, important. We have therefore voted in favour of the amendments that aimed to do this. But we reject the underlying logic of the rapporteur and the Commission, namely that of liberalising these sectors, as it presents a risk for users and employees. On the contrary, whereas some governments are contemplating a review of their policy of liberalising and privatising their public services, the approach of the rapporteur and the Commission seems archaic and dogmatic. That is why we voted against the report.
Grosch report (A5-0430/2001)
Madam President, this report approves a directive stipulating that both goods and passenger vehicle drivers must have passed a special test in addition to their driving test. As I said just now, where they are still able to do so, a great many pensioners travel by bus or coach out of necessity or to go sightseeing. I have to say that it is extremely important that public transport drivers pass these tests, and it is therefore important for this type of test to be introduced so that the pensioners and elderly people who travel by bus can do so in the greatest comfort and always say: 'What a good driver we have had today!'
We abstained from voting on this report. The only reason we did not vote against is because the introduction of 'uniform driver certification' for professional drivers carrying goods or passengers working in Europe, whether nationals of the European Union or a third country, could help to improve road safety. However, the report is still rather vague about the details on how to obtain certification, as well as on who bears the cost of training leave. Furthermore, there is no mention of the salary increases that it will bring about. And this is not surprising, as the rapporteur acknowledges the fact that he does not stipulate any measure that runs counter to the interests of employers.
Whilst acknowledging the urgent nature of road safety, this report exonerates employers from their responsibilities in this area. Although it states that working conditions for drivers are unacceptable, it endorses their meagre salaries. The report blames the 'current economic climate' . As if this 'climate' came out of nowhere! As if, above all, we did not know that the only ones to benefit are road transport employers and the parent companies! But, the rapporteur does not feel the need to question them, nor ascribe to them the insecurity to which they subject all road users by imposing disgraceful working conditions on professional drivers.
- (DE) My group agrees with this report for the following reasons:
1. In recent years, drivers have faced ever-increasing demands as part of their job. This makes it, in our view, a matter of urgency that all the Member States should put in place obligatory basic vocational training culminating in the award of a certificate of professional competence.
2. We expect that improved quality of training will result in a significant improvement in safety in road traffic.
3. This Directive, in conjunction with the Directives or guidelines on tachographs, the regulations on work time and the social security conditions applicable to drivers, represents another building block for the social protection of professional drivers.
4. The transport sector plays a major role in the context of EU enlargement. The more harmonised provisions have already been transposed into the acceding countries' legal systems, the fewer problems of adaptation there will be with regard to technical standardisation, social security standards, provisions on the protection of the environment and road safety regulations in the future.
5. We share the view that the subsidiarity principle means that, although there must be targets as regards what training must incorporate, the actual form and method of training must be left to the national authorities.
There are of course regulations that we view in a critical light, such as, for example, the low number of total training hours stipulated and their division into teaching blocks.
In the final analysis, the decisive factor for us is that, in future, the job will require not only a driving licence, but also specialised knowledge of the areas of service provision, health protection, safety and logistics.
- (NL) For many years, drivers formed part of a profession that could be practised with little training. If drivers had enjoyed extensive education, this was not deemed relevant to this job. This made their profession appealing to many who found it difficult to stay in education and who were pleased to be able to earn their own income at a young age and in a relatively independent capacity. For this reason, many people who have the required driver' s licence for lorries and buses may not be happy if stricter requirements are about to be prescribed for their profession. They are exempt from basic training, which prevents them from becoming unemployed and are only obliged to undergo further training every five years. The number of hours of training now to be prescribed - a minimum 210 hours and a maximum of 630 hours - is lower than is already required in some Member States. These Member States now need to accept that drivers from abroad who are less well trained will now start to work in their countries. Consequently, the contribution to road traffic safety, economical use of fuel, good relations with the public, command of languages and better working conditions will therefore be very limited. I therefore regard this proposal as a first step which, in time, will need to be followed by others.
Rod report (A5-0412/2001)
Madam President, we have approved the agreements with the African, Caribbean and Pacific States. I voted for the motion, particularly because page 11 of the document, lines 11-15, reads: 'The fishing agreements between the European Community and some ACP countries limit local fishermen' s activities in territorial waters and endanger stocks for local people and their means of subsistence.' The rapporteur, Mr Rod, has reiterated what I have always stated in my explanations of vote. What are we doing, fishing in the territorial waters of these States when they need to be able to work to make a living? It is therefore appropriate that we should endeavour to change this way of fishing of the States of the European Union.
. (ES) I have voted in favour of the Rod report because I support the signing of the Cotonou Agreement. This is for various reasons. Firstly, because through this agreement the EU is reaffirming its commitment to the ACP countries, and therefore its will to contribute to the sustainable economic and social development of those countries. Secondly, because it makes the eradication of poverty by means of gradual integration into the world economy the main objective of the agreement. And thirdly, because the political dimension it includes could make a major contribution to removing the obstacles which have largely prevented ACP-EU cooperation from bearing the fruits we expected. In fact, without democracy and peace, it is not possible to promote economic development or to guarantee that the benefits of that development reach the whole population to an equal degree. Hence the importance of the political dialogue, good government and the prevention of conflicts that the agreement seeks to achieve.
I therefore do not agree with many of the criticisms contained in the explanatory statement accompanying the Rod report. It is true that everything in this world can be improved, but Cotonou represents a step forward in the EU' s development cooperation policy. It is a step which many others must follow, particularly in relation to Parliament' s control of EDF funds. This agreement, however, takes us in the right direction.
The Joint Parliamentary Assembly was established from the desire to bring the European Union closer to the African, Caribbean and Pacific (ACP) States, with the aim of enhancing the economic, social, institutional and cultural development of the ACP countries.
On 23 June 2000, a new agreement was signed at Cotonou in Benin. It is intended to last 20 years and to reinvigorate the cooperation policy between the European Union and the ACP countries: this is now urgently needed.
The new agreement, which is due to enter into force this year, goes beyond the strict framework of trade and public aid - which is certainly needed but is not sufficient - it adds a more political dimension by introducing 'good governance' .
But be careful, ladies and gentlemen, let us not be mistaken. It is misleading to think that we could transpose into developing countries a State model similar to the one that we constructed in developed democracies. It is equally misleading to think that the end of poverty decrees that development gains ground, rather than being brought in from outside.
First and foremost, development is and must be endogenous, because determining export priorities involves making a very dangerous choice - it highlights differences and tensions by encouraging the emergence of a caste of entrepreneurs who are focused on their profit alone, to the detriment of the people. It is therefore hoped that this new agreement will take a responsible approach and that the former colonial powers, which include many Member States, finally break free from their guilty practices and will resolutely commit to a new partnership with the ACP countries. This would be a partnership that places the emphasis on appreciating the specific assets of each country and not on transposing a European model that cannot be adapted to Africa or some Asian countries.
Being from the island of Réunion, I am, without doubt, the MEP who lives closest to the African continent. I can assure you that we must pursue our efforts so that this continent, which has for too long been mistreated, finally emerges from under-development. Therefore, I willingly voted in favour of these new agreements.
- (DE) My group supports the recommendation on the ACP/EC Partnership Agreement. We welcome the fact that the EU's relations with the ACP States have, in the meantime, achieved a high level. New areas of cooperation have been opened up by means of direct commercial exchanges under the Cotonou Agreement. This makes it all the more disconcerting that only two of the Fifteen EU States have ratified this Agreement.
There is no doubt that the Agreement represents an improvement on its predecessors, because it takes the interests of the ACP States into account to a greater degree, yet we are not dealing here with real parity and equal treatment. It is dishonest of the EU, on the one hand, to demand of the ACP States efforts to develop a self-supporting economy, whilst at the same time using export subsidies to stifle early attempts at doing so.
Nor, politically, are the ACP States granted the power of co-decision that is their due. The poorest countries, which need the most support and for which thoroughly worked-out approaches to cooperation and development policy are a necessity, have few if any opportunities to take part in the parliamentary assemblies of the EU and of the ACP States.
I see it as particularly regrettable that the EU still has a split - not to say distorted - relationship with Cuba, a Caribbean state in relation to which it lets itself be guided more by American interests than by its own.
The Belgian Presidency was keen to break the ice in relations with Cuba and to open up channels for dialogue. In doing this, it worked on the basis of three important considerations:
1. The EU and its Member States must pay closer attention to the situation in Cuba and take note of the facts in an unprejudiced way;
2. Both sides must acknowledge the political, parliamentary and socio-economic differences and mutually accept them in a particular way;
3. We must not go down the road of making excessive demands of each other. Certain demands are being made of Cuba that are not being met in a number of EU States.
When Mr Aznar presented the programme for the Spanish Presidency, I regretted the lack of any clear commitment to continue dialogue towards the objective of concluding a partnership agreement between the EU and Cuba, if at all possible before this year is out. I am concerned that the modest progress we have achieved may be brought to nought. Mr Dalmas, the Deputy Foreign Minister of Cuba, with whom representatives of my group had talks in December last year, clearly expressed his country's hopes for a continued and more intensive dialogue with the EU, and its willingness to engage in it.
Political experience tells us that it is hard to put a broken thread of conversation together again. Cuba should not be excluded from the ACP process, but constructively involved in its further development through dialogue.
We must welcome the work done by Mr Rod, who puts forward both a constructive and critical approach to the Lomé process.
It is critical in that the report ruthlessly analyses the shortcomings, the delays and the occasional inconsistencies of a very flawed system. However, Mr Rod always bears in mind that the very fact that the Lomé Convention exists and persists is, in itself, a success and a necessity. Lomé sanctions the commitment of the European nations to the nations of Africa, the Caribbean and the Pacific and reaffirms how special the bonds between them are. To better their common interests, it seeks to use their historic ties that our various countries have fostered over the course of many centuries.
The Lomé system is an instrument of development, based on trade preferences, which is permanently weakened by the WTO process. That is why it is important to reiterate that, whatever commitments have been made by the European Union under the WTO, they do not override the legal commitments undertaken by the European States towards their developing partners. The Rod report reiterates this in a very timely manner. That is why the MEPs belonging to the Mouvement pour la France will support the rapporteur' s recommendation to issue the opinion that is in line with this new partnership agreement.
García-Orcoyen Tormo report (A5-0419/2001)
Madam President, we are trying to ensure that products on the market are safe for the environment and for the Community' s consumers. What a good aim, what fine proposals, what an important Commission report! How could we not support it? However, Madam President, should we not first - and I want to say this openly - look after the health of the workers who make these products and only then, when that is done, concern ourselves with the health of the citizens who consume them? If they are dangerous when they are consumed, just think how dangerous they must be while they are being made in a closed environment on the factory floor! I therefore call for a report to be adopted soon which deals with the health of those who make products as well.
The development of a market for more ecological products is, of course, an admirable environmental policy objective. In this respect, I can only support the European Commission' s approach set out in its Green Paper on integrated product policy.
However, we cannot imagine an environmental policy that is totally detached from all economic and social considerations. In this sense, I welcome the development of the 'European eco-label' that assesses every product against a list of environmental liabilities in accordance with strict criteria, which are yet to be defined. In my view, it is wiser to favour incentive measures over penalties. But whatever instrument is chosen, I think it is essential to ensure no penalties are imposed on small- and medium-sized companies and craft industries that practice traditional production methods. To assist those adapting to these structures, we must consider financial support and tax incentives.
Practising price correctness by including environmental costs when calculating the real cost of products is also an interesting proposal, on the condition that this measure does not have the effect of excluding the most deprived consumers or, at least, consumers who are the most vulnerable from a social point of view.
With these reservations, I voted in favour of the report by Mrs García-Orcoyen Tormo.
Alyssandrakis report (A5-0451/2001)
. (EL) It is not often we see a rapporteur vote against his own report. In this case, the spirit of the report adopted by the Committee on Industry, External Trade, Research and Energy has been altered to such a degree that my political principles left me no other choice.
It is, I think, highly significant that the majority position adopted in the Committee on Industry, External Trade, Research and Energy was that space activities should only be intended for peaceful purposes. It would have been even more significant had Plenary maintained the essence of that position. However, the amendment adopted by Plenary, adding that these purposes may include military applications in the context of peaceful operations, totally negates this initially pacifist stand. In doing so, the European Parliament has opened the door to all manner of strategic activities in space, provided they are cloaked in the mantle of a "peaceful operation", and the group of the European People's Party, which proposed the amendment, and the group of the Party of European Socialists, which backed it, are primarily to blame.
We have seen on several occasions and we are seeing more and more frequently just what the strong countries in the European Union understand by peaceful operations. We saw it in Yugoslavia and the Balkans, we see it in Afghanistan, we expect to see it in all four corners of the world. Aggression, however it is dressed up, lies at the heart of imperialism. Now they are clearly thinking about using space to facilitate their criminal policy against the people, to collect information and to spy, so that they can plan their Common Defence and Security Policy operations better and conduct a witch-hunt against terrorism and no doubt elsewhere too. Some people are flirting with the idea of collaborating with the USA on an anti-missile shield and some people perhaps think that space is the perfect place to position weapons.
The fact that the European Parliament has chosen to adopt a pro-military resolution rather than a pacifist resolution comes as no surprise, nor is it the first time. We expect nothing less from an institution created by the bourgeoisie for its own protection. But nor does the outcome of the vote mean that the matter is closed for the grass-roots movement. Resistance to imperialist policies, be they in the form of financial enslavement or in the form of military intervention, is growing all over the world. We have no doubt as to what the final outcome of the grass-roots fight will be: it will be a different world, a peaceful, humane society for mankind.
As has been mentioned several times, this report aims to help the markets and industry 'reap the benefits' of new developments in the European space policy. This is why it calls for the 'public funding of infrastructure' in this area and casts no doubt whatsoever on the policy of subsidising private profits with public funding, which is a permanent feature of the European institutions as well as the European States.
We reject this policy and what it implies, both for the space industry and for other areas, as it only serves the interests of capitalists to the detriment of the interests of the working population. We therefore voted against this report.
I should like to congratulate the rapporteur on his work, which I consider to be most topical, given the need for an unequivocal statement that the exploration and use of space must only be undertaken for peaceful ends, in the interest of humanity and in compliance with international law. This situation is particularly important at a time when the USA is declaring its intention to opt out of the Antiballistic Missile (ABM) Treaty and develop its National Missile Defence (NMD) System.
I am sorry that Mr Alyssandrakis' s work has been watered down by the proposal for an amendment tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, which, in the name of a highly questionable concept of 'peace' , is seeking to open the door to the use of space for military purposes. I therefore reaffirm our opposition to this proposal and to the result that I predict for the report itself, which we ultimately voted against. The main focus of the policy of exploring and using space should be the non-proliferation of weapons and arms reduction, in order to prevent the arms race moving into space.
Furthermore, we feel that the European Space Agency should not be integrated into the EU, bearing in mind its central function as an agency intended to ensure European cooperation in space.
- (NL) Fifty years ago, space travel was seen as an important step forward. Not only for the readers of books on supposedly human life forms on other planets, but mainly for the competitive battle between the two most powerful countries on the planet. Meanwhile, all that remains from this space travel is a museum in Moscow full of space rockets and man-made moons, as well as some film footage of Americans who walked on the moon in 1969. Trips to the moon have been a thing of the past for a long time, and further space discoveries can also be made from Earth, thanks to ever improved telescopes. The only major space project which Europe has in the pipeline is a satellite system for traffic navigation which is set to compete with an American system that is already operating worldwide. I already explained during the vote on the Langenhagen report on 3 October 2001 that I consider this costly project to be a bit of an unnecessary luxury. I fully appreciate that my colleague, Mr Alyssandrakis, finds such projects, which fit in with his scientific expertise in this field, interesting. I, however, consider it to be, above all, an expensive showpiece, from which the majority of people in Europe and our environment will not benefit. At most, it will be of military interest, certainly if the anti-militaristic considerations in the report are voted out. That is why I reject the proposal.
The Alyssandrakis report has the value of acknowledging and underlining the remarkable efficiency of the European Space Agency, an intergovernmental body and major world player in the area of space research and space applications. The ESA sharply refutes those who, on ideological grounds, claim that intergovernmental cooperation can only lead to inefficiency and deadlocks. On the contrary, the ESA foreshadows the Europe of the future, one that will unite and draw together wills and skills varying from one domain to another.
Our main task is therefore to preserve at all costs the partnership dynamic that has been launched between a number of States, which are aware of the crucial importance of the space industry for Europe' s independence. The ESA is fortunate in that it escapes the cumbersome bureaucracy of paralysing procedures. Let us take good care, therefore, to keep the ESA out of the Community loop, which in no way prevents us contemplating various methods of cooperating and working together. Let us, above all, try to avoid turning the ESA into a European institution. It would not make any sense to do this either, because some members of the Agency, large members at that, are not members of the European Union. Our second task, as the rapporteur points out, is to retain the high level of technological capability that we have gained by granting 'substantial and sustained public support for space development in the various forms we see in our competitors: dual programmes and massive research aid' .
The absurd deadlock over Galileo, which means that we remain dependent on external systems in the fundamental area of satellite navigation, shows, on the contrary, to what desperate impasses the Community method can lead. The ability of a few, more flexible, links in the chain to cause deadlock is enough to paralyse a project that is crucial to European independence.
Miguélez Ramos report (A5-0470/2001)
Madam President, I have had a dream which concerns the Ramos report on fisheries. I saw a lake in a storm: a lake in Palestine at the time of Jesus. Indeed, I could see the figure of Jesus fishing in a boat together with Saint Peter, but Saint Peter' s face looked like Mr Varela' s. He was fishing but he had not caught any fish. Surprised, he asked Jesus, 'What is going on? Aren' t there any fish?' 'Of course there are,' was the reply, 'this is 2001, you know, not the first century A.D.! The thing is, nowadays, we have to have equality between men and women. Therefore, only if there is a woman fishing will there be large catches of fish once more. Therefore, Mr Fatuzzo, you who can see me in your dream, remember that, since this is a report by a woman, Mrs Miguélez Ramos, this is the right direction to take to achieve successful fisheries in the European Union. Vote for the motion, therefore, and you will see how many fish Europe catches!'
I wish to congratulate Mrs Miguélez Ramos on the report she has presented, which makes a positive contribution to the debate on the reform of the common fisheries policy. I should like, however, to emphasise two points on which the rapporteur adopts a different approach to the one I have advocated and which I feel are of vital importance to this discussion.
In her report, the rapporteur calls for a redefinition of zones which are highly dependent on fishing, implementing the principle of relative stability and distributing available resources according to the actual degree of dependence on fishing. I consider, however, that keeping control of this distribution is essential, as is establishing mechanisms to correct the distribution whenever justified. We cannot forget that there are areas, such as the outermost regions, that are highly dependent, socially and economically, on fishing activities and for which, on the basis of Article 299 of the Treaty, the system of limiting access within 50 miles must be maintained.
Both the Commission and the rapporteur have declined to address a situation which is having an increasingly significant impact on overall catches, namely leisure fishing. This activity has still not been regulated and, consequently, is not covered by the rules governing fishing.
. Every effort has been made to coincide with the proposed PSE line as far as possible, given that the original report faced great difficulties in committee and that conflicting national interests are at stake. Where the EPLP vote differs from the PSE line, the reasons for doing so are related to maintaining consistency with the UK government negotiating position on the future of the CFP.
The EPLP vote differs from the PSE line on the following points: recital B, Amendments Nos 6, 24, 17 and 16, paragraphs 20, 12, 26 (original text), 45-47, 60, 64, 67, 68, 72, 73, 82, 84 and 91, Amendment No 5, paragraph 2 (part 2), Amendment No 3, and paragraphs 119 and 120.
Hudghton report (A5-0458/2001)
As I have said on several occasions, Madam President, Fatuzzo rhymes with 'merluzzo' , which is the Italian word for cod! How, then, could I not speak on the subject of cod and hake? Here, we are trying to save the cod and hake species from extinction, for marine pollution is reducing their numbers significantly year by year. Therefore, if I may make a suggestion, Madam President, after announcing that I voted for the motion and stressing that what this document says is right, could we not manage - at least where fish are concerned, seeing as it is difficult to do this with men - to clone cod and hake? In this way, we really would be able to resolve the problem of restocking our waters; we would have loads of cod and loads of hake and we could all enjoy this excellent fisheries product!
The plan presented by the Commission unfairly penalises fishermen for whom cod is still a by-catch. The Commission is accusing the fishing industry of being to blame for causing stocks of the two species in question to decline, but it has, obviously, not taken proper account of the impact of industrial sand-eel fishing on the cod population. The sand-eel represents food to cod and it is the declining stocks of sand-eels that are causing the imbalance in the cod population.
As far as hake is concerned, the situation no longer appears to be as 'disastrous' as the Commission believed six months ago, and this is confirmed by the TAC that has been retained for 2002. The TAC is slightly higher than the level we were given in 2001. This is a timely reminder of the modesty attributed to biologists, whose opinions are the only ones governing the current CFP.
The ICES estimates seem to be needlessly alarmist in nature, especially as far as hake is concerned, the population of which, it seems, has begun to recover. The proposed measures are therefore not the right ones. Moreover, the Commission itself acknowledges that it is going beyond the scientific recommendations. Furthermore, there is, at a point when the Commission is making statements of intent regarding good governance in the Green Paper, a complete lack of consultation with the profession. What a difference there is between what is in theory said, and what in fact is done!
Lavarra report (A5-0457/2001)
Madam President, as usual, I would like to take the opportunity afforded by my final explanation of vote to say 'Bon apétit' to those Members - who, as you see, are many - who have had the patience to remain in the Chamber to hear why I voted for Mr Lavarra' s report on fisheries. Why should we not say 'Bon apétit' and have some exquisite, delicious fish for lunch? The purpose of this report too - and these are the last reports on fish, which is why I have such a desire to have a delicious plate of fried fish on the table before me - is to exploit the fishing activity to obtain the greatest quantity of fish possible, in other words to catch the greatest possible number of fish. Mr Lavarra' s report maintains that this is possible if the fish live in a clean environment. I know that a large number of fish are getting together to form the 'Fish Green Party' , for fish have the right to live in a clean environment, just as we do. These fish will be so happy to be many and to end up frying in the pan to tickle the taste buds of the Members of the European Parliament, even if with some delay caused by Mr Fatuzzo. Bon apétit!
. (EL) The report contains a mixture of undisputed findings and hypotheses and draws conclusions which, at the very least, force us to question the rapporteur's intentions. For example, its findings on the pollution of marine ecosystems - and hence of fish - by dioxins which can pass into the food chain are correct, as are its findings on the dangers of using genetically-modified fish from third countries. But apart from that, no accurate data are given to support its conclusions on the overexploitation of resources and the dangers to fish stocks.
Unfortunately, the report fails to name and shame big business in the fishing and fish processing sector as the main cause of these problems. Big business is to blame for polluting the seas with sewage, dioxins and other contaminants; it has no compunction about using any methods in the production process which maximise its already obscene profits and is totally indifferent to the environmental implications. For the same reason, big business is now busy producing and releasing genetically modified organisms, fish etc. into the environment. It is big business in the fisheries sector, which runs huge fishing fleets of powerful, high-capacity vessels and huge processing factories to turn the fish into pet food etc., which is to blame for any overexploitation of resources and for polluting the seas.
And while both the Commission proposal and the report fail to highlight the tragic consequences of this action and fail to hold it accountable, the report basically calls for fishing activities to be frozen by introducing "biological rest areas" and measures to develop aquaculture, which even the report itself questions at another point. If this policy takes hold, it will kill off entire regions of the ÅU which depend on fishing and will damage the interests of the small and medium-sized fishing enterprises which have no part in industrial pollution or the overfishing of resources. At the same time, the report uses incentives to replace the fishing fleet and incentives to strengthen aquaculture to reward industry, simply asking that it change direction.
It is for these reasons that we are unable to vote in favour of the report. However, because certain issues and findings in the report are correct, we shall not vote against it.
(The sitting was suspended at 1.55 p.m. and resumed at 3.00 p.m.)
Madam President, on a point of order. I would like to draw to the House's attention the action of Levi Strauss, the jeans manufacturer, which is today closing two of its Scottish plants. 650 Scots, mostly women, face the prospect tonight of losing their jobs and their livelihoods. Local politicians and trade unions are calling for meetings with the company. The lack of information and consultation by this company is quite a disgrace, showing more clearly the importance of proper information and consultation legislation prior to such a decision being announced.
I would ask this House to show solidarity in supporting the workforce in Dundee and Bellshill and the families who have been affected by this decision today. I ask the President of Parliament to write to Levi Strauss to ask why it is shedding so many European jobs and why it has not properly consulted its workforce.
Mutual recognition of financial penalties
The next item is the report (A5-0444/2001) by Mrs Cerdeira Morterero on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the initiative of the United Kingdom, the French Republic and the Kingdom of Sweden for the adoption of the Council Framework Decision on the application of the principle of mutual recognition of financial penalties [11178/2001 - C5-0443/2001 - 2001/0825(CNS)].
Madam President, I would firstly like to express my satisfaction - as you have just done - with the initiative of the United Kingdom, France and Sweden, which we are considering today.
The European Union and the existence of a European area of freedom, security and justice involve, in turn, the creation of an area without internal borders in which the free movement of goods, persons, services and capital must be guaranteed within the territory of the States of the Union, as laid down in Article 14 of the Treaty establishing the European Community. There can be no obstacles to the application of the law in the European Union.
The Tampere Summit called for the principle of mutual recognition to become the cornerstone of judicial cooperation in both civil and criminal matters in the European Union. Trust between Member States in terms of their judicial decisions and their correct application is the least we must demand.
Similarly, the Member States must make a greater effort in order to achieve a minimum degree of harmonisation of national criminal legislations. Until now, the application of financial penalties was regulated by means of two European agreements: the Hague Convention of 1970 and the Convention on the implementation of foreign criminal sentences of 1991. I would like to stress that the former, despite having entered into force, had only been ratified by five Member States; and the latter, the 1991 Convention, has not even entered into force. This is undoubtedly a clear demonstration of the need for initiatives of this type with a view to accelerating and making a genuine contributing to the construction of the European area of justice which we agreed on in Tampere.
While various legal acts already exist in the civil field, in the criminal field - which is much more sensitive - there has been much more hesitation. To date, only decisions on arrests and the guaranteeing of evidence are based on the principle of mutual recognition. We still have a long road to travel and greater political will is required on the part of the Council in order to be able to fulfil the mandate of the Tampere Summit through the work prepared by the Commission, which often comes up against obstacles and little cooperation from the Council.
This initiative represents a significant advance in terms of eliminating these obstacles. Mutual recognition is undoubtedly a key element for the construction of an area of freedom, security and justice. Similarly, I welcome the legal instrument chosen: the framework decision, which will no doubt prevent the complexity and long duration of ratification procedures.
I would also like to highlight the fact that, as in the conventions I have mentioned, it is based on the principle of dual criminality, and its absence is, therefore, one of the grounds for non-enforcement. The initiative proposes that a certificate by the competent authority should guarantee the legality of the judgement and hence replace examination of the substance of the case.
The difficult problem of how to divide up the proceeds between the two States concerned is resolved in Article 10 by allotting compensation payments and orders to pay court costs to the Issuing State and all other monies to the Executing State. I therefore welcome the initiative and largely concur with it.
I consider that a legal area as called for in Tampere requires the unbureaucratic transmission and enforcement of judgements in criminal cases and that this initiative is a first step towards a comprehensive application of the principle of mutual recognition. I particularly endorse the provisions relating to the law to be applied, alternative custodial penalties and the amnesty, pardon or commutation of financial penalties.
I also support the scope for the Executing State to reduce the financial penalty as laid down in Article 5. However, I have considered it coherent to insert a threshold which, as in the agreement implementing the Schengen Convention, should be EUR 40, and I would like to emphasise that conversion of the amount of the penalties would be the exception as the currency in the Issuing and the Executing State would normally be the euro. I would like to stress that I personally consider EUR 40 to be a small and insufficient amount, but I have proposed this amount for the sake of coherence with the agreement implementing Schengen, which set that amount.
I would like to insist on both issues, and ask the Council - which is not present today by the way - to take account of the sensitivity and proposals of this House and, in particular, of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and I therefore believe that the initiative must include the following in the framework decision:
A European legal area must be based on the principle of mutual recognition. Therefore, the mere harmonisation of legal instruments is not sufficient.
The European Union' s Charter of Fundamental Rights sums up, for the first time in the Union' s history, in a single text, all of the civil, political, economic and social rights of the European citizens, and those of all the people who live in the Union' s territory. From now on, all of the Union' s legal instruments must be measured in relation to it.
Thirdly, the documents to be transmitted must be translated into all official languages of the Executing State. If the person liable to pay the fine or even go to prison knows only one of the official languages of the executing country he would not be able to read these documents affecting him, which would be an infringement of his rights.
Finally, it is necessary that, in those cases in which the competent authority of the Executing State is not known, the contact points of the European judicial network should be used rather than designating additional central contact points.
Therefore, the majority of the amendments have been tabled with the sole objective of improving the original proposal and contributing to compliance with the Tampere mandate, as well as adding one more element to the construction of a genuine area of justice, freedom and security.
Madam President, it is a joy to see you occupying the President' s chair. Allow me to start my contribution in this full Chamber by explaining that my group considers it to be a positive development that a lack of boundaries does not lead to impunity. It will not be possible for a non-EU citizen to abuse his status in order to break laws or, for example, traffic rules. We will soon be agreed on this. The problem my group has is that the implications of this initiative of a few Member States, and the subsequent report, are not restricted to administrative penalties. Much more is at stake, including decisions through which those convicted may acquire criminal records. Serious allegations may even be involved since, in some countries, thanks to the day penalty system, custodial sentences can be exchanged for financial penalties. In those cases, therefore, what is at issue is the recognition of decisions in the field of criminal law.
Amendment No 1 of the report rightly contains the following comment, and I quote: "This requires a knowledge of the legal systems of other Member States and mutual trust in the operation of the legal system." and this is true. But how does one promote this trust, how does one examine whether legal systems are fair, and how does one guarantee citizens a minimum level of protection across Europe, for example in connection with the enquiry which precedes the sentence? Well, this brings me back to what I have been saying all along about drafting minimum standards in the field of penal and criminal procedures law. This is important now, and it will be no less important when enlargement is a reality. My group wholeheartedly supports these administrative penalties and the principle of criminal penalties, but not until we have formally established the basis for trust by means of the minimum standards. This is why my group proposes restricting this decision to these administrative penalties.
Madam President, criminal law is closely related to the national identity of the Member States. National history and culture have given different tinges to criminal law systems. This is precisely the reason why we can see huge differences between the criminal law systems in the European Union.
The open European area and growing international crime have shown that cooperation in this field is necessary in order to ensure that the Union remains an area of security and justice. After all, the European Council of Tampere subscribed to the principle of mutual recognition within the European Union in criminal matters with good reason.
The present proposal forms a first step in the implementation of the principle of mutual recognition. I welcome the initiative by the United Kingdom, France and Sweden to make a start on mutual recognition in criminal matters in this reasonably straightforward area. The proposal is quite simply designed. Theoretically, the principle of dual criminality applies, that is to say in both the Issuing and Executing States. The lack of this is a reason for the Executing State not to implement the sanction. Precisely because of the proposal' s simplicity, it might actually be far more effective than the international treaties have been so far.
Many in this Parliament would prefer a proposal to harmonise criminal legislation. They believe that harmonisation at European level would lead to more confidence in the criminal legislation of other Member States and in the application thereof. I doubt whether that is true. Confidence cannot be enforced from above by harmonising legislation. It is precisely in those cases where diversity can continue to exist, and is even considered to provide added value, that mutual trust can grow. And practical experience is often the best way of achieving this trust, or not, as the case may be. This is why this mutual recognition is the ideal tool for cooperating in this sensitive area. And it is true that mutual cooperation in the field of criminal law will take time in other areas due to the need for mutual recognition. But if it takes its time, this also means that trust has apparently not reached the required level. Wanting to force this trust by imposing harmonisation may well have the opposite effect.
In the main, the amendments of the Cerdeira Monterero report are practical improvements. I particularly support the rapporteur' s proposal that use be made of the contact points of the European judicial network and no new contact points set up. After all, this would unnecessarily complicate European judicial cooperation. I do not support Amendment No 3, where the Charter of Fundamental Rights of the European Union is added as a frame of reference for decisions by the Union. The Charter has, rather, the status of a political declaration and not that of a judicial frame of reference. The ECHR on the other hand, that has been signed by all the EU' s Member States, present and future, is legally enforceable. The suggestion made to the effect that the texts are on the same footing is incorrect.
Madam President, we welcome this initiative as another small step along the road towards fulfilling the Tampere mandate to make the principle of mutual recognition the cornerstone of judicial cooperation. It is right that within a developing area of freedom, security and justice Member States ought to begin laying the foundations for establishing trust in each other's legal systems.
We need an EU legislative initiative to facilitate efficient cross-border cooperation and improve upon previous international legal instruments, which are often cumbersome and bureaucratic. Indeed, the 1991 Convention on the enforcement of criminal sentences - which otherwise would be relevant here - is not yet in force some ten years after it was signed.
It is right for the EU to base cooperation on the concept of executing the decision of the issuing State, rather than that of deciding whether or not to grant cooperation in response to a request. The other international convention - the 1970 Convention - contains 13 grounds on which a request can be refused, so we can understand why the system does not work at the moment.
However, many of us in this House are concerned not to allow the principle of mutual recognition to undermine the rights of the individual and in this field generally it is essential that the legal safeguards outlined not only in the European Convention on Human Rights but also, I would say to Mr Blokland, in the EU Charter of Fundamental Rights - which ought to be legally enforceable - should be observed.
My group would certainly agree with Mrs Cerdeira Morterero that we should use the existing system of contact points in the European Judicial Network, as it is pointless to keep reinventing the wheel with different systems of contact points for various initiatives.
However, we have a core problem here: people who care about civil liberties - and here I include myself - are put on the spot about agreeing to measures of mutual recognition without having a comprehensive programme to raise the standard of observance of individual rights. My group believes that we need a comprehensive approach to this, and we are very much looking forward to the Commission White Paper on this subject.
I have been reproached for agreeing to the European arrest warrant, while very strongly supporting individual rights. It is a challenge to all of us - Parliament, the Commission and the Council - to put in place those safeguards, because it is difficult to keep on agreeing until we have them. But my group believes that, with the Eurosceptics of the Right objecting to any cooperation in this field, we have to say that those of us who are not on the Right, who care about civil liberties, should agree to these measures but then put pressure on the Commission and the Council to have these citizens' safeguards.
Madam President, ladies and gentlemen, first of all, I too wish to offer my particular congratulations to Mrs Cederschiöld on her election as Vice-President of this Parliament. The Commission welcomes the initiative we are debating today of the United Kingdom, the Republic of France and the Kingdom of Sweden which seeks to guarantee the mutual recognition of financial penalties. It is worth pointing out that this issue was addressed in the Commission communication on the mutual recognition of final decisions in criminal matters, which we issued and debated here in the European Parliament in July 2000. The need for this specific instrument was identified in the programme of measures designed to apply the principle of the mutual recognition of decisions in criminal matters adopted by the Council and the Commission in November 2000. I wish to thank Mrs Morterero, in particular, for her excellent report.
As she quite rightly stated, there is no international instrument currently in place in all of our Member States for the application of financial penalties in criminal matters. There are only the two instruments to which the honourable Member referred, but one of them has never come into force and the other has only been ratified by five Member States. This means that what we are discussing today is the first European Union instrument in this field, which, I think, we also want to be ambitious. This instrument will implement the principle of mutual recognition through the application of cross-border financial penalties, thereby ensuring that there will be no safe havens in the Union for those who attempt to escape the application of financial penalties set by the competent authorities of the Member States. This instrument will strengthen the progress made in the implementation of the principle of mutual recognition by means of the Council' s approval of the Commission proposal on the European arrest order.
As Baroness Ludford has already said, the Commission is working on an initiative intended to identify the basic principles and criteria for the legal protection of European citizens' fundamental rights in criminal matters. It is also worth pointing out, however, that we are not, in this field, working with a blank piece of paper: we are working within a legal framework which exists and which is - if I may say so - consolidated. All the Member States have signed up to and joined the European Convention on Human Rights, all the Member States have legal systems of criminal prosecution that are subject to the supervision of the European Court of Human Rights in Strasbourg, and all the Member States have jointly proclaimed, in political though not legal terms, the Charter of Fundamental Rights of the European Union. These are legal and political instruments that enable us to establish a frame of reference within which we can implement the principle of mutual recognition of final decisions in criminal matters.
The Commission broadly agrees with the approach adopted in all of the amendments tabled by the rapporteur. We understand the basis of the proposal on setting a minimum threshold of EUR 40 for the principle to be implemented because, in some cases, unless there is a minimum charge of EUR 40, the costs of transfer and implementation would not justify the execution of the judgment. I fully understand the criterion of EUR 40, which has been imported, shall we say, from the Schengen Agreement. I simply wish to point out that the wording should be sufficiently careful as not to give the idea that we are allowing the mere fact that a border has been crossed to be a way of escaping criminal liability, even if this is, in financial terms, quite limited.
Finally, I should like, once again, to thank Mrs Morterero for the positive and innovative spirit of her report and express my hopes that this will be adopted by the European Parliament.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place at 5 p.m.
Training and recruitment of seafarers
The next item is the report (A5-0450/2001) by Mrs Kauppi on behalf of the Committee on Employment and Social Affairs on the Commission communication on the training and recruitment of seafarers [COM(2001) 188 - C5-0468/2001 - 2001/2188(COS)].
Madam President, I also wish to congratulate you on your new task which you have begun today. From a Finnish point of view, I am really pleased to see Scandinavian colours in the presidency.
Madam President, Europeans have been seafarers since the earliest decades of history. Not only European integration but the growing together of Europe has its first roots in the sea voyages of antiquity which took merchants and explorers from the east coast of the Mediterranean to the North Atlantic and to the British Isles. But globalisation, our globe that is growing ever closer, began with sea travels that made contacts between people on different continents possible.
The maritime sector has throughout the course of European history played a crucial role in the political, economic, social and scientific development of our nations. Seafaring and ship building remain crucial fields of activity in today's European Union. The merchant shipping sector is, for example, of strategic importance to the economic well-being of the European Union.
The last two decades have unfortunately seen a sharp decline in the number of EU seafarers. This is caused mainly by two factors. First, EU shipowners have a lower demand for EU seafarers because of financial considerations. Third-country nationals who might not be as highly educated and trained as their EU colleagues are employed instead. Secondly, the supply of well-qualified EU seafarers is declining since fewer and fewer young Europeans choose maritime careers.
A number of the causes that underlie the unwillingness of young Europeans to choose maritime careers can clearly be identified. Community and international law on living and working conditions is inadequately applied on EU merchant vessels. Modern technologies are not used enough to improve living and working conditions on board. National authorities and the social partners will have to step up their efforts and see to it that existing legislation is fully applied.
Maritime training in the EU needs to be developed further. A high-quality system of maritime education and training is vital to the future of EU seafaring. I encourage, therefore, the building of networks between the academic institutions for seafarers' education and training. Cooperation between training institutions and companies in this sector should be increased. For example, the sharing of facilities and specialisation may allow institutions to purchase capital equipment and to launch courses for the new target groups.
The Community offers financial support for training and human resource development, so these should be used to their full extent. I urge Member States and social partners to exploit fully all possibilities of funding, such as the European Social Fund, Socrates and Leonardo da Vinci programmes. The existing Community funds should be used to supplement existing funding from national and regional budgets for maritime education and training.
The Commission communication is an excellent resumé of the current situation. We in Parliament thus ask the Commission to enlarge its valuable analyses further. Employment and training of seafarers depends closely on the market conditions of the maritime transport sector. I therefore urge the Commission also to provide an analysis of the underlying economic variables relating to maritime transport, in particular with regard to the competitive position of the EU fleet. The industry, in discussion with MET institutes and the social partners, should intensify its efforts to develop career paths, training and job content that take account of opportunities available in the wider maritime sector, following time employed at sea.
I will summarise by saying that the shortfall of EU seafarers in general, of well-trained personnel, is likely to have negative consequences as far as safe navigation, number of accidents and marine pollution are concerned. These accidents are mostly caused by human error. There is a clear need to safeguard the employment of EU seafarers on board and on shore, to preserve the maritime know-how in the Community, to develop maritime skills and to improve the safety of maritime transport. This requires high-standard training possibilities as well as adequate employment and career prospects. The responsibility for the necessary action is shared between the industry, the social partners and the Member States' authorities. But you clearly know that the Commission has a big role to play in this area.
Madam President, I too would like to express my best wishes for your term of office. It is with great pleasure that I speak on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, who sent me to this beautiful city of Strasbourg to attempt to remind people of their existence.
Mr Kauppi' s document, whose content, proposals and analysis of the difficult situation of seafarers I fully support, takes me back in time to when I was the age Mrs Kauppi is now. I was not a member of a parliament, I sailed in the ships which take American tourists from New York to the Bahamas and vice versa. Being a seafarer myself, I met a number of people who worked on the ships. At that time, seafarers were fortunate individuals with extremely high wages; jobs as crewmembers of both passenger and cargo ships and even oil tankers were sought after. However, now, 35 years on, I have met friends who used to sail with me again and they tell me that everything is different now, for the ships that sail the seas of Europe are now manned by Indonesian and Colombian seafarers and seafarers from all the world' s poor States, and their wages are a maximum of EUR 100/150 per month, that is less than 10% of the wages of European seafarers. I therefore feel we must work to ensure that, whatever the flag flying on the ships sailing the European seas, the crewmembers have agreements laying down the same wages as those of workers on dry land. Seafarers must not be exploited on European ships just because they come from poor regions of the world.
Madam President, despite being a woman of the South and not being a seafarer, which is a shame, because this sector still remains largely closed to women, I do not wish to miss this opportunity also to congratulate you on your new position.
I should also like to begin by congratulating both the Commission and the rapporteur, who highlights some of the aspects of strategic importance to maintaining the high professional standards that it is considered will meet the needs that the Union is going to have if it wishes to maintain, and put into practice, a mechanism on which it legislated recently, intended to ensure maritime safety. This mechanism requires a new professional approach in ports, new competences in the field of inspections and, above all, new requirements for the seafarers working in the Union' s exclusive economic zone.
It is true that all of these matters fall within the competence of Member States, but we have already seen that, in the field of safety, if there is no strategy there will be no effectiveness. We also know that 80% of accidents are attributed to crewmembers. This is an unacceptable factor, which has its roots in the fact that our ship-owners, and our entire maritime transport system, are dependent on a single factor that is decisive in human activity, for reasons of competitiveness and of the very survival of the industry, but which must be regulated within the Community and also in the international institutions, whether it be the IMO or the ILO.
And yet, on this matter, the Member States have had no development strategy in place. Employment has fallen in this sector by 40% and salaries have also decreased. This has led to these professions, especially those of experienced officers, who are essential for navigating the specific coastal characteristics of the Union and for meeting the needs that I have mentioned, being taken over by citizens of third countries who do not even share the same language or the same ability to communicate.
This is why, Madam President, we repeat that the Commission must regulate and harmonise not only training courses but also pay and living conditions on board and the safety of crewmembers, and it must also act together with other economic blocs that have unilaterally expanded the market, leaving it uncontrolled, or which have established protectionist practices, as the United States has done.
We feel that the Commission is genuinely able to ensure - and is on the way to doing so - that the Member States continue to supply high-quality seafarers, in order not only to do justice to our past but also to our future.
Madam President, I congratulate Mrs Kauppi on this report. I have to admit that representing London I do not have too many fishermen in my constituency and I am delighted to be able to put forward a few comments on behalf of Mrs Scallon who, unfortunately, cannot be here today as she has a pressing engagement. She has followed this dossier very carefully because of the large fishing industry in her constituency in Ireland. I should like to pass on her and my thanks to the Commission for focusing on this important issue.
When speaking to stakeholders in this industry, Mrs Scallon found that they were very concerned about the concept of flagging out, which was one of the root causes of the sharp decline in EU seafarers and the increase in the use of third-country ratings and junior officers. EU crew members suffer a severe competitive disadvantage; with their working conditions of working one week on, one week off with full pay on passenger ferries, they find it very difficult to compete with non-EU crew members working nine months on, and one month off without pay. As a result, there are few training places available for EU junior officers and ratings and, sadly, redundancy is being offered to many in this industry in the EU.
In line with many of the points highlighted in the report, Mrs Scallon heard that there was concern regarding the lower standard of EU training and the possible danger to public safety that might be caused by language difficulties with multilingual crews, where no translation was available. Both Mrs Scallon and I would definitely like to see more training places available if we are to stop this decline. Experienced seafarers are also ideal for other temporary, onshore work off-season in areas such as recruitment, training, freight forwarding, insurance and arbitration. As part of the suggested awareness campaign, we should also look at the possibility of funding the promotion of seafaring at secondary-school level.
Mrs Scallon closed by remarking that it was sad that even in the fishing villages of her own country, seafaring, rowing and sailing were not subjects which played a great part in the curriculum. That is something that we both regret.
Madam President, ladies and gentlemen, the communication on the training and recruitment of seafarers, which we are discussing today, is an important document for the Commission, intended to stimulate a debate at European level on the worrying problem of the falling number of Community seafarers. The Commission takes the view that the European Union in general, and its maritime industry in particular, cannot do without well-trained, efficient and motivated seafarers. 90% of the Union' s external trade and more than 35% of its internal trade depend on maritime transport, which means this activity is crucial to the economy of the Union. The communication explains that the Community cannot afford to lose its vital pool of experience unless it wishes to endanger safety and the environment, as well as the competitiveness of maritime transport and of related sectors.
Furthermore, in the long term, the predicted dearth of Community seafarers will lead to a shortage of workers in the European Union in land-based activities related to maritime transport. We must conserve the knowledge and the experience gained by Community seafarers during their time at sea if the European Union wishes to avoid damaging the naval industry as a whole. The communication proposes various recommendations. All of the proposals are based on the principle that, whilst it remains relatively unattractive from the social and financial point of view in comparison with land-based work, a seafaring career will not be able to attract high-quality seafarers and, consequently, guarantee operational efficiency, safe seafaring and the proper maintenance of ships or achieve the reduction, which the maritime community needs to see, in the number of accidents and in marine pollution. This is especially true today, since, given the recent terrorist attacks, greater attention still needs to be paid to the human factor in all sectors, including the maritime sector.
I am particularly pleased to see that the European Parliament subscribes to this philosophy and supported most of our recommendations, at the same time making its own contribution with proposals that I feel are very constructive. I should, therefore, Madam President, like to thank the rapporteur, Mrs Kauppi, first of all, and then the entire European Parliament too, for the reception our communication has received.
The report that Parliament is going to adopt today will make a major contribution to stimulating the political debate on this issue. I can only hope that the Member States also agree swiftly to address the matter. The fact is that most of the actions proposed by the Commission, and which I hope Parliament will support, will have to be undertaken by the Member States, the naval institutes, the maritime sector and the social partners, and we hope shortly to see things set in motion. Today, we call on these bodies to act and the Commission wishes to express its thanks in advance. We are willing to continue research in the field of the employment, education and training of seafarers and to undertake a study of the economic variables that underpin maritime transport, as requested in Mrs Kauppi' s report.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place at 5 p.m.
Leonardo da Vinci programme (1995-1999)
The next item is the report (A5-0449/2001) by Mrs Stauner on behalf of the Committee on Employment and Social Affairs on the Commission's final report on the implementation of the first phase of the Community action programme Leonardo da Vinci (1995-1999) [COM(2000) 863 - 2001/2069(INI)].
Madam President, ladies and gentlemen, I, too congratulate you, Madam President, on your new position. I am glad that we are able to welcome another woman to the podium. I was looking forward to speaking on my report on the implementation of the first phase of the Community action programme Leonardo da Vinci, but I received this morning a piece of news which obliges me to go about this differently. According to this information, the veracity of which I have no reason to doubt, the Commission has since 31 August 2001 been in possession of a report which, and I quote, indicates 'possible irregularities and possible professional wrongdoing within the Commission' in the implementation of the first phase of Leonardo.
According to this report, both OLAF, the anti-fraud office, and also the Commission are apparently either carrying out an investigation or have reopened the investigation that was carried out in 1999-2000. A representative of the Commission confirmed to me by telephone a couple of hours ago the existence of such a report on that subject. I could not contact OLAF's director and so have been unable to verify what that authority has been doing. As, then, there are obviously significant items of information indicating deficiencies in this programme over and above those already brought to light, my report has, one might say, ceased to have a procedural basis.
On behalf of the PPE group, to which I belong, I therefore ask that today's debate and vote be cancelled and that the report be referred back to the competent committee, so that I can gather appropriate information and present a report containing all documents and items of information that there actually are on the subject.
I would, though, like to ask the Commissioner present to enlighten this House as to why the Commission, despite my having had a meeting with a Commission representative only yesterday, did not inform me or the honourable Members of this House about this report. I beg to observe that the withholding of reports and items of information as significant as this does not honour the principle of trustful cooperation between Parliament and the Commission, and that I personally am very disappointed by this course of action.
(The matter was referred back to the committee responsible)
Madam President, I asked for the Commissioner to speak before we took a decision because Mrs Stauner raised an important question and we did not hear the Commissioner's reply. What is going on? Did this happen or not? And for us then to decide. I fail to understand how we can take a decision without the Commissioner's reply. Besides, I saw for myself that the Commissioner asked to speak.
I realise that, but I have to comply with Rule 144 of Parliament' s Rules of Procedure. We must therefore proceed in this way.
I would like to say the following in support of Mr Koukiadis. I thought that somewhere in the Rules of Procedure - I was unable to look it up in this short space of time - it is stipulated that the Commission can be asked to comment on any point that is presented. I think it good that this should happen in this case, and I have the impression that the Commission is also willing to comment.
I thought that it was a general rule in this House that if the Commission wishes to speak out on something, it actually does so. This is only a rare event because issues like these hardly ever get into the news so suddenly but, in this case, I think we ought to create a precedent and that the Commission, if it so wishes, should be able to make a statement in a case like this, especially because its own role is at issue and, otherwise, widespread confusion could be created in the press.
Madam President, I should like to insist emphatically that this statement be made and I do not think that it should take very long.
In principle, I share Mr Pronk' s view. Unfortunately, the Rules of Procedure do not allow that possibility, but we may well address this matter as part of the ongoing review of the Rules of Procedure. In fact, I seem to remember that a general option of this kind is to be introduced, and that would no doubt be appropriate.
Because we have now referred the matter back to the committee, I must formally follow the rules. We can probably allow the Commissioner to take the floor in order to present his points of view, in spite of the fact that we have already made a decision. However, we cannot of course change a decision that has already been made.
Madam President, I asked to speak but I did not want to break the Rules of the House. When you called for one speaker in favour of and one speaker against the decision to postpone the report by Mrs Stauner, I did not like to speak because I am not supposed to take a position on that.
Nevertheless, I should like to stress that the Commission has informed the House a number of times that both our Directorate-General for Administration and OLAF are currently examining a lengthy report into several allegations by a Commission official of possible irregularities within the Commission in relation to a variety of issues. As I have said, the examination of the report by OLAF and the DG for Administration is ongoing. They have not yet reached a conclusion as to whether the report contains new elements in relation to Leonardo that would require further investigation. I have been told by my colleagues who are directly responsible for these matters that they will reach their conclusions shortly.
Madam President, I do not want there to be any misunderstandings about this. Commissioner, I am obliged to you for your statement. I was certainly not aware that you had entrusted this Commission official with the task of producing a conclusive report by 31 August, but I then learned of this, not from the Commission, but from other sources. Do you, though, not think it a matter of trustful cooperation or proper administrative procedure that you should at least inform the rapporteur when a report completing the evaluation of a particular stage of an action programme is coming out? It is at Leonardo that new accusations are levelled in this report. I practically have to assume that you wanted to have your innocence certified by Parliament, and then, when perhaps in about another six months' time, it came out that yet more scandalous things had been going on, it would be easy for you to say: 'Oh please, Parliament sanctioned what we did!'
Please stick to the rules of fair play. If there is to be a general report, I will not be able tell whether there is perhaps something about Leonardo I in it.
Because the matter has been referred back to the committee, the debate will not now take place.
Basle II
The next item is an oral question (B5-0001/2002) put by Mr Karas, Mr Radwan and Mrs Villiers to the Commission on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats on Basle II - own funds for credit institutions.
Madam President, Commissioner, ladies and gentlemen, let me start by saying that I am very glad that it is under your presidency that I have been called to speak, as I rejoice to see you in Parliament's new bureau.
The reason why the Group of the European People's Party/European Democrats has addressed this question to the Commission is that we want, after the Villiers report, prior to the presentation of the third consultative document and before the Commission complete the draft Directive, to give a clear signal to the public and to the enterprises affected that we speak for the affected parties in the Directive's drafting process and that we want to be more involved in the discussion process, both as regards the monitoring of the Basle Committee and also the preparation of the Directive.
The basic conception of Basle II, of closer alignment of the capital base of banks to the actual risks, is in our view something to be welcomed. What is of the essence, though, is what form it should take in practice, as it is only through a conversion appropriate to our economic structure that the financial sector including an essential pillar of the economy and its enterprises, above all the small and medium-sized ones, can actually be strengthened.
The previous proposals by the Basle Committee on banking supervision are, in our present view, still unsatisfactory, and we believe that they should, in many instances, undergo thorough revision.
Our question today is prompted by our economic structure. Eighteen million small and medium-sized enterprises in Europe create 75% of European jobs and pay 80% of the taxes. These enterprises' capital costs are therefore crucial to their competitiveness and to the maintenance of the small and medium-scale economic structure.
We believe, Commissioner, that the Commission - and I would also like to know what you intend doing about this - should be an intermediary between the six Member States of the European Union that are not members of the Basle Committee and the nine that are, and that we really must do everything we can to ensure that the Nine really do represent the Fifteen. It is only if this happens that I can regard it as at all feasible to incorporate the Basle result unchanged into the draft Directive, as Commissioner Bolkestein has said in his statement. If this does not happen, all the various opinions will find their way into discussion of the Directive, leaving Parliament, the Commission and the Council far less room to manoeuvre.
It is for this reason that we, that is Mr Radwan, Mrs Villiers and I, have put a number of questions to you, which we urgently want to have answered when the Directive is drafted. They relate to the consequential costs for small and medium-sized enterprises and to the issue of flexibility in the Directive's application to small and medium-sized enterprises and to banks; they also relate to the date on which the Directive will enter into force and to the Commission's role as co-ordinator between the nine represented on the Basle Committee and the six not represented on it. The question takes up the cause of the medium-scale economic structures in Europe and is intended to give voice to the questions that small and medium-sized banks and enterprises want to ask. We look forward to you giving definite answers to them.
Madam President, on behalf of my colleague I would like to start by saying that the review of capital adequacy is an extremely significant project forming part of the Commission's financial services action plan. The aim is, as mentioned, to modernise the existing capital requirements for banks and investment firms. This will lead to significant benefits within the European financial services markets in terms of increased efficiency and enhanced competition, while at the same time improving financial stability through prudential requirements that are both more comprehensive and more sensitive to the risks faced by these institutions.
The European review is taking place in parallel with the review by the Basle Committee on banking supervision of capital requirements for internationally active banks. Before going on to specific questions, let me mention that excellent progress has been made but the review is still ongoing. My response to your questions should therefore be read in that light.
As regards the internal ratings-based approach and smaller banks, the framework likely to be proposed will be based on an evolutionary and flexible approach. Different approaches will be used by institutions depending upon the level of sophistication they wish to adopt - their risk management practices and so on. The significance of the IRB approach has already been identified in Parliament's resolution of 17 November 2000 on the evaluation of the own funds directive. The IRB approach should be designed prudently but in such a way as not to unduly exclude smaller and less complex institutions. The Commission has pursued the above from the beginning, both in preparing its proposal and in participating in the Basle process.
To accommodate the needs of smaller and less complex institutions, the second Commission consultative document of February 2001 diverged on specific issues from the Basle consultative document. Particular focus was put on the Basle minimum standards, which were modified to make them more appropriate to the European Union context. For example, the Commission's consultation paper proposed requiring institutions to apply the IRB approach to all material exposure classes. This will give institutions the possibility to exempt from the IRB approach portfolios that are immaterial. This means applying a partial use approach. The Commission believes that such flexibility strikes an appropriate balance in the European Union context.
Another aspect included in the Commission's second consultative document was the proposal to allow banks to use pooled data in estimating the probability of default of borrowers. This will allow smaller institutions to overcome the possibility that their individual amounts of data will be too small to be statistically meaningful and to rely, where appropriate, on an internal rating system developed by a banking association.
On the potential effect of the new regime on the cost of lending to SMEs, both the Commission and the Basle Committee have strongly emphasised the importance of ensuring that the capital adequacy regime leads to appropriate treatment of credit to SMEs. During 2001 significant progress was made on this aspect and the Commission is committed to a successful outcome in this significant issue.
A modified risk-weight curve for corporate exposures has been developed, which is likely to reduce the capital requirements for many SME borrowers relative to the proposals in the second consultative document. Recognition is likely to be given in the IRB approach to a wider range of collateral. I will say more about this in a moment.
Work has continued on the development of risk-weight proposals in respect of retail lending. In the IRB approaches these are lower than for lending to corporates. Retail lending is likely to be defined in such a way that small business loans that are treated as retail loans by a bank and that meet the other relevant criteria will fall within the retail risks weight. That will benefit the regulatory capital charges of relevant small-business loans, while maintaining appropriate levels of prudential soundness.
The question of recognition of a wider range of collateral in the IRB approach has received a good deal of attention during 2001. This is of particular importance in the context of lending to SMEs. The emerging thinking is to recognise a broader range of collateral than was previously proposed.
The likelihood is that the approach will be not to name specific types of physical collateral that will be acceptable, but to set eligibility criteria that seek to ensure a certain sustainable value of the collateral in the event of borrower default. It is envisaged that appropriate recognition will also be given in the IRB approach to situations where loans are secured against receivables and that the risk mitigation aspects of financial leases will be appropriately recognised.
Consideration is also being given to recognising the practice whereby life insurance policies are placed with the lending institution as security for a loan.
I now turn to the fifth question on implementation of the new Basle Accord, concerning the question of uniformity and flexibility and the date of implementation. On the question of uniformity of application and flexibility, it is important to state once again that the new framework will be based on an evolutionary approach. It is designed to be used differently by institutions of different sizes and complexity.
A key focus of the Commission's efforts lies in ensuring that the specific features of the European Union context, including the wider range of institutions to which the regime will apply, are fully reflected in this new regime.
For reasons of competitive neutrality, the European Union legislative framework for banks and investment firms is based on the principle of equality of treatment between competing institutions, at least as regards certain business and market segments. For this reason, a capital adequacy regime that is profoundly innovative, should not be introduced for only one category of institution. For reasons of international competitive equity, it is very important that European Union institutions move to the new framework within the same timescale as institutions of other jurisdictions, including, for example, the United States. The target date for implementation is 2005.
The Commission intends to adopt the proposal for a directive shortly after final agreement is reached in Basle. This, together with the full and thorough consultative process that is taking place in order to produce a very high-quality proposal, will enable the Commission to contribute to the fullest extent to a process which will allow legislation to be adopted in good time to achieve the accord implementation date.
The importance of rapid implementation of the new framework was recognised in the resolution of this Parliament of November 2000 on the evaluation of the own funds Directive.
On the sixth question, I would say that the Commission is aware of the concerns of some commentators, including some Member States, that the treatment of the maturity dimension proposed in the second consultative document could create competitive disadvantages for banks which typically grant long-term loans. This matter is still being considered in Basle.
On the seventh question, regarding limit retail loans, the Commission believes that the borderline between corporate loans and retail loans should be such as to allow certain kinds of lending to SMEs to be treated as retail in nature. The question of where exactly the cut-off point between a retail loan and a non-retail loan should be, is subject to ongoing consideration. The definition currently proposed in the IRB framework includes a use test, whereby such a loan can be treated as retail in nature if is treated in the institution's risk-management systems and assessments in the same manner as other retail loans and meets the other relevant criteria, including those in relation to value. The Commission regards this approach as useful and effective.
The Commission recognises the special risk characteristics associated with home loans. It also recognises that European residential mortgage markets have different features from other mortgage markets in the world and that they are of particular importance to the European Union banking system. Work is continuing to develop an appropriate treatment for loans of this type.
Finally, on the eighth question - regarding coordination between the nine EU Member States that are members of the Basle Committee and the other European Union Member States - the European Union perspective is indeed strongly represented in the Basle Committee. Spain joined the Basle Committee last year, which brings the total number of EU countries on the committee to 9 out of 13. The Commission sits as an observer on the committee, as does the European Central Bank. This has allowed the views of the European Union as a whole to be conveyed, as reflected in the recent development of the Basle proposals, in the review of the capital requirements applicable to lending to SMEs, and in the wider recognition of collateral.
The work of the Banking Advisory Committee is very important in this regard. The BAC is an advisory committee to the Commission, bringing together banking supervisors and regulators. The authorities responsible for the prudential supervision of investment firms have been invited to participate in discussions of the capital review.
A dedicated working structure has been established to assist in developing concrete proposals that should address EU concerns, in particular as regards the application of the capital framework to a wide range of institutions, including smaller banks and investment firms.
To conclude, let me say that the Commission considers that very good progress has been made. Of course further important work remains to be done before the third consultative document is published later in the year. The Commission looks forward to finalising this work and adopting a legislative proposal so that the new regime can be introduced in a timely manner.
Finally, the Commission regards it as important to the process that Parliament be kept informed of the Commission's developing thinking in relation to the potential proposal for a new capital adequacy regime. Commissioner Bolkestein has just this week written to the chairman of the Economic and Monetary Affairs Committee to suggest that it might be useful to arrange a meeting where members of the committee could be apprised by Commission experts in greater detail as to the emerging thinking in relation to the capital adequacy review.
I thank the Commissioner for his very detailed and informative presentation. I very much welcome what you said about the flexibility and evolutionary approach with regard to the internal ratings-based approach. It is vital that this risk-sensitive framework should be potentially applicable to a wide range of credit institutions, both large and small.
I also welcome what you said about pooled data, which is essential to ensuring that smaller institutions can take advantage of a new risk-sensitive framework by pooling data with similar, smaller institutions.
I further welcome what you said about the modified risk weight curve and retail lending and collateral. All these issues are going to be vitally important in ensuring that the new framework is adaptable to the diversity of large and small credit institutions and investment firms in the European Union.
I welcome a risk-sensitive framework. There is no need for a more sophisticated and risk-sensitive framework to be more bureaucratic and costly. At all costs we want to ensure a fair balance for SMEs. There is no need for a risk-sensitive framework to make SME borrowing more expensive. I am confident that if the Commission and Parliament do their work properly we can devise a solution and a new accord which are risk-sensitive, protect savers, encourage systemic stability and ensure that small businesses can continue to have access to loan finance. In many cases I hope that this may even bring down the cost of lending for small businesses. It is vital that we get this right. I look forward to the further exchange of views that has been proposed. There is a great deal more work to be done, but I am encouraged by what I have heard so far in response to the question tabled by myself, Mr Karas and Mr Radwan.
Madam President, in deference to your international linguistic approach, Commissioner, I will refrain from speaking in my national language and use the lingua franca of our epoch - English.
I pay tribute to your valiant rendering, not only of the English language - in which you have no problem - but also of the specialised terminology of the financial markets, which probably caused you more throatache than the language itself.
You paid tribute to the modernising efforts of the financial services programme. Indeed it is a remarkable programme, which has to succeed if we are going to have a unified and integrated capital market in Europe - a great competitive advantage for an economy.
However, the word "modernise" can be such a terrible weasel word at the same time. Many things can be cloaked in modernism. In this particular case there is an upside, insofar as the integration of capital markets is helped; at the same time, however, the increasing leverage of financial institutions, inter alia, has already given rise to various risks will do so in the future. There have to be ways of strengthening control of those risk-management models which banks will use in order to assume control. Such models are very costly and hard to control. When I say "control" I do not mean control in the old-fashioned bureaucratic sense. New methods have to be invented for checking on these models so that they perform in a way that helps the banks perhaps to leverage more while at the same time keeping them in check. If they are not kept in check the risks could be very substantially increased.
The other risk in this area is that we create a risk-management divide where big banks and big financial institutions will have all the means at their disposal to engage in modern risk management. Meanwhile, small banks will become more and more marginalised in this respect and be increasingly burdened with costs which the bigger institutions have managed to shrug off.
If indeed a way out is to be sought through partial application to small banks, this may exacerbate the lack of transparency in the whole area. The recent Enron debacle offers a sobering lesson in what a lack of transparency could provoke.
Therefore our advice would be to temper a little the enthusiasm for surrendering control to the markets, while building up the official control side a bit more and applying it in a modern way using modern methods. Such methods might, in the short term, limit profitability, but if they are to spare us a couple of Enron-type disasters in the long run, they will more than compensate for any reduction in short term profit.
Madam President, Commissioner, I too would like to thank you, Commissioner, for your exhaustive reply. I share your view that substantial progress has been made in the Basle II discussion process so far. Mr Karas, and Mrs Villiers as well, have referred to a number of fundamental problems, especially with regard to the various financing structures in Europe, and we still have a whole range of problems to resolve. You were right to address the problem of internal and external ratings, where we have made progress, but, as you yourself have said, the crediting of securities and the time long-term credits take to be assessed as being of a significantly higher risk are all yet to be discussed in Basle.
What emerged from Mrs Villiers' and Mr Karas' question today was important for me to learn, and so I ask you to add to it. There are two points still outstanding. One of them is, as before, how the Commission exerts influence in Basle - if it sees these problems in the same way that we do; I got that from their answer. You have, admittedly, mentioned the Member States - including Spain, the new one - but, at the end of the day, it is we who are the legislators. What matters is that it be made clear there how we envisage transposition. I would like to have a more definite statement from you on that.
The second thing that interests me is this. We all hope that, in Basle, all the problems that preoccupy us in the parliamentary process here will be solved. After all, we cannot all take part. What happens, though, if they are not solved? What view, then, for example, does the Commission take of something that has fundamental importance for Austria and Germany, namely, how we assess the value of long-term credits, if this problem is not resolved? That is the question that arises in my mind, and there is still the statement by your colleague Commissioner Bolkestein, who is present here, that a 1:1 transposition is imperative. A statement like that leaves us relatively little room for movement in Basle. What ideas are there circulating within the Commission about the introduction of a degree of flexibility here?
At the same time, I would like to add that I would be very interested to know how you envisage the process of transposition. When Basle II is adopted - and you have yourself said that you are aiming for 2005 - it should all happen very fast. What we have heard from the Commission to date is that there will be a framework directive and then appendices to - as it is so elegantly phrased - deal with the technical details, and which will sort out the questions of a system of supervision as well. It will be a very rapid process. I would greatly welcome it if this working party linking Parliament and the Commission could start very soon, in order to get those within Parliament who are interested - and we three from the group of the European People's Party/European Democrats are very much so - involved in the process in good time and thereby avoid various problems with timescales.
Madam President, I will be brief because I spoke for too long in my first speech. I would like to underline that I spoke on behalf of Commissioner Bolkestein who is responsible for these issues.
I should like to make three points. The first is the influence of the European Union in the Basle Committee. I mentioned the global framework. Nine out of 13 members of the Basle Committee are members of the European Union. The Commission and the European Central Bank are involved in its debates. We have the opportunity to convey the European Union's points of view in the debates and in the Basle Committee framework. Thanks to the coordination of our positions, we influenced the debates in the Basle Committee, in the areas of review of the capital requirements applicable to lending to SMEs and the wider issue of recognition of collateral. Those are two examples where our proposals did play a major role in the debates on the Basle Committee.
Secondly, creating compatibility between flexibility and transparency is a key issue for the credibility of the overall system. It will be necessary to establish not only the relationship between the minimum capital requirements of the institution and the risks that such an institution takes on board, but also to guarantee that there will be transparency in the criteria that are used by the supervisory bodies of the Member States. That is why the financial services action plan is seeking a certain degree of convergence of the supervision in order to guarantee that flexibility in the application of the system will not detract from the necessary transparency and the outside control of the way each system acts.
Finally, let me ask you to save your more detailed and technical questions for my colleague, Mr Bolkestein. I am sure he will be willing to give you full and comprehensive answers. I do not dare to go any further than this because let me remind you that the last Renaissance man was Leibnitz and he died some years ago!
Thank you, Commissioner Vitorino.
The debate is closed.
I also wish to thank you for all your good wishes on the occasion of the first Swedish Presidency.
Vote
I voted for the motion, Mr President. I agree that we should proceed with the mutual recognition of financial penalties since we do not seem to be able to achieve an agreement to establish a single European penal code or a single European code of criminal procedure. However, I would not want this makeshift solution to become a definitive one. I feel that Europe must gradually approximate Member States' legislation and only accept mutual recognition where a genuine agreement cannot be achieved. I therefore hope that, next time, we will be voting not on the mutual recognition of financial penalties but on a code of procedure for uniform financial penalties throughout Europe.
Kauppi report (A5-0450/2001)
I am, of course, Mr President, very honoured by the Members' consideration, for whenever I start to speak, increasing numbers of Members come from the corridors into the Chamber, as you can see is happening at the moment.
With regard to this document, I would like to say that sailors and seafarers' chief complaint about their job is that it is not stable and that when they arrive in port - as we all know, after a day ashore they cannot wait to get back on board - they have to wait months and months, sometimes years there. In my opinion, there ought to be an agreement for seafarers which stipulates eight or nine or six months on board every year and guarantees this rhythm of work throughout seafarers' working lives.
. (EL) The report acknowledges the dramatic fall in the number of seafarers in the ÅU and the shortage of properly trained men and officers. You only have to remember that the number of seafarers in the European Union has fallen from 320 000 in 1978 to 120 000 today to agree that the seafaring manpower of the Member States of the European Union has been totally decimated. The report ascribes this state of affairs to secondary causes and avoids tackling the root cause of the problem. The cause of this decimation is the European Union's very own maritime policy, which is predicated on the good old competitiveness of the shipping companies' fleets and benefits the shipping industry, with painful consequences for seafarers' families. For the sake of this competitiveness, the European Union's common maritime policy has recognised flags of convenience since as early as the mid 1980s, resulting in sweeping changes at the expense of seafarers and obscene profits for big business. The shipping industry uses current legislation and the EU's proposals to exploit seafaring labour from third countries and seafarers from within the European Union by paying lower wages and offering lower social benefits, thereby undermining the fundamental rights of workers (collective agreements, 7-hour day, contracts of employment, time off during the year etc.).
Falling standards in training and further training, which have wiped out the fund of know-how which used to exist, are the result of the EU's own policy, which has pushed for diplomas to be changed to certificates of ability to exercise the profession of seafarer and for professional diplomas to be abolished. The report makes no reference whatsoever to these serious problems; it merely regurgitates the usual wish-lists or, worse, proposes applying the good old sub-standard, fragmented training programmes, which are tailored to the needs of the shipping market, and networking educational institutions and companies.
Objectively-speaking, this sort of assessment and proposals such as these ally public concerns about the huge social problem of unemployment, accidents at sea (crimes at sea, to use the words of seafarers) and ecological disasters, while concealing the liability of shipowners and their political puppets.
In our opinion, if seafarers step up their fight at national and international level, if seafarers join forces with seafarers from third countries and overturn these policies under the banner of "an equal day's pay for an equal day's work", if seafarers are recruited subject to vested insurance rights, collective agreements and compulsory national insurance and if state education and training for seafarers is brought up to standard (for example by upgrading state-run naval schools), this will go a long way towards resolving the problems of the training and recruitment of seafarers. This sort of policy would guarantee that the needs of contemporary seafarers' families are met, as well as guaranteeing safety at sea and environmental protection.
It is for these reasons that the MEPs of the Communist Party of Greece intend to vote against the report.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5.10 p.m.)